Exhibit 10.33
LEASE AGREEMENT
     THIS LEASE AGREEMENT (this “Lease”) is made this 9 day of July, 2010,
between ARE-SAN FRANCISCO NO. 12, LLC, a Delaware limited liability company
(“Landlord”), and ONYX PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).

     
Address:
  249 East Grand Avenue, South San Francisco, California
 
   
Premises:
  That portion of the Project, consisting of the first and second floors of the
Building, containing approximately 57,755 rentable square feet, as determined by
Landlord, as shown on Exhibit A, subject to adjustment as provided for in
Section 41 hereof.
 
   
Project:
  The real property on which the building (the “Building”) in which the Premises
are located, together with all improvements thereon and appurtenances thereto as
described on Exhibit B.
 
   
Base Rent:
  $2.85 per rentable square foot of the Premises per month

Rentable Area of Premises: 57,755 sq. ft., subject to adjustment as provided for
in Section 41 hereof.
Rentable Area of Building: 129,501 sq. ft.
Rentable Area of Project: 129,501 sq. ft., subject to adjustment as provided
form in Section 5 hereof
Building’s Share of Project: 100%
Tenant’s Share of Operating Expenses of Building: 44.6%, subject to adjustment
as provided for in Section 41 hereof.
Tenant’s Share of Operating Expenses of Project: 44.6%, subject to adjustment as
provided for in Section 5 and Section 41 hereof.
Security Deposit: $164,601
Rent Adjustment Percentage: 3%

     
Base Term:
  Beginning on the Commencement Date and ending 120 months from the first day of
the first full month following the Rent Commencement Date.
 
   
Permitted Use:
  Research and development laboratory, office and other uses consistent with the
character of the Project and otherwise in compliance with the provisions of
Section 7 hereof.

     
Address for Rent Payment:
  Landlord’s Notice Address:
P.O. Box 975383
  385 E. Colorado Boulevard, Suite 299
Dallas, TX 75397-5383
  Pasadena, CA 91101
 
  Attention: Corporate Secretary
 
   
Tenant’s Notice Address:
   
After Tenant Occupies the Building:
  Before Tenant Occupies the Building:
249 E. Grand Avenue
  2100 Powell Street
South San Francisco, CA 94080
  Emeryville, CA 94608
Attention: General Counsel
  Attention: General Counsel

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 2

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

     
þ EXHIBIT A — PREMISES DESCRIPTION
  þ EXHIBIT B — DESCRIPTION OF PROJECT
þ EXHIBIT C — WORK LETTER
  þ EXHIBIT D — COMMENCEMENT DATE
þ EXHIBIT E — RULES AND REGULATIONS
  þ EXHIBIT F — TENANT’S PERSONAL PROPERTY
þ EXHIBIT G — NORTHERN FACILITY LAND
  þ EXHIBIT H — APPROVED SIGNAGE
þ EXHIBIT I — INTENTIONALLY OMITTED
  þ EXHIBIT J — SITE PLAN

     1. Lease of Premises. Upon and subject to all of the terms and conditions
hereof, Landlord hereby leases the Premises to Tenant and Tenant hereby leases
the Premises from Landlord. The portions of the Project which are for the
non-exclusive use of tenants of the Project are collectively referred to herein
as the “Common Areas.” Landlord reserves the right to modify Common Areas,
provided that such modifications do not materially adversely affect Tenant’s use
of the Premises for the Permitted Use and provided that such modifications do
not materially increase the obligations or materially decrease the rights of
Tenant under this Lease.
     2. Delivery; Acceptance of Premises; Commencement Date. Landlord shall make
the Premises available to Tenant for Tenant’s Work under the Work Letter within
2 days of full execution of this Lease and Tenant’s delivery of evidence of the
insurance required hereby and by the Work Letter (“Delivery” or “Deliver”). As
used herein, the term “Tenant’s Work” shall have the meaning set forth for such
term in the Work Letter.
     The “Commencement Date” shall be the date Landlord Delivers the Premises to
Tenant. The “Rent Commencement Date” shall be the earliest of: (i) the date the
Tenant Improvements (as defined in the Work Letter) are Substantially Completed
(as defined in the Work Letter) by Tenant; (ii) the date Tenant conducts any
business in the Premises or any part thereof; and (iii) April 1, 2011 (“Outside
Date”); provided, however, that the Outside Date shall be delayed one day for
each day that Substantial Completion of the Tenant Improvements is delayed due
to Landlord Delay (as defined in the Work Letter) and Force Majeure (as
hereinafter defined). Upon request of Landlord, Tenant shall execute and deliver
a written acknowledgment of the Commencement Date, the Rent Commencement Date
and the expiration date of the Term when such are established in the form of the
“Acknowledgement of Commencement Date” attached to this Lease as Exhibit D;
provided, however, Tenant’s failure to execute and deliver such acknowledgment
shall not affect Landlord’s rights hereunder. The “Term” of this Lease shall be
the Base Term, as defined above on the first page of this Lease and any
Extension Terms which Tenant may elect pursuant to Section 40 hereof.
     Except as set forth in this Lease or the Work Letter, if applicable:
(i) Tenant shall accept the Premises in their condition as of the Commencement
Date, subject to all applicable Legal Requirements (as defined in Section 7
hereof); (ii) Landlord shall have no obligation for any defects in the Premises;
and (iii) Tenant’s taking possession of the Premises shall be conclusive
evidence that Tenant accepts the Premises and that the Premises were in good
condition at the time possession was taken. Any occupancy of the Premises by
Tenant before the Commencement Date shall be subject to all of the terms and
conditions of this Lease, except the obligation to pay Base Rent or Operating
Expenses.
     Notwithstanding anything to the contrary contained herein, for the period
of 90 consecutive days after the Commencement Date, Landlord shall, at its sole
cost and expense (which shall not constitute an Operating Expense), be
responsible for any repairs that are required to be made to the roof of and
elevators in the Building, unless Tenant and/or any Tenant Party was responsible
for the cause of such repair, in which case Tenant shall pay the cost.
     Tenant agrees and acknowledges that neither Landlord nor any agent of
Landlord has made any representation or warranty with respect to the condition
of all or any portion of the Premises or the Project, and/or the suitability of
the Premises or the Project for the conduct of Tenant’s business, and Tenant
waives any implied warranty that the Premises or the Project are suitable for
the Permitted Use. This Lease constitutes the complete agreement of Landlord and
Tenant with respect to the subject matter

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 3

hereof and supersedes any and all prior representations, inducements, promises,
agreements, understandings and negotiations which are not contained herein.
Landlord in executing this Lease does so in reliance upon Tenant’s
representations, warranties, acknowledgments and agreements contained herein.
     3. Rent.
     (a) Base Rent. The Base Rent for the month in which the Rent Commencement
Date occurs and the Security Deposit shall be due and payable on delivery of an
executed copy of this Lease to Landlord. Tenant shall pay to Landlord in
advance, without demand, abatement, deduction or set-off, monthly installments
of Base Rent on or before the first day of each calendar month during the Term
hereof after the Rent Commencement Date, in lawful money of the United States of
America, at the office of Landlord for payment of Rent set forth above, or to
such other person or at such other place as Landlord may from time to time
designate in writing. Payments of Base Rent for any fractional calendar month
shall be prorated. The obligation of Tenant to pay Base Rent and other sums to
Landlord and the obligations of Landlord under this Lease are independent
obligations. Tenant shall have no right at any time to abate, reduce, or set-off
any Rent (as defined in Section 5) due hereunder except for any abatement as
expressly provided in this Lease.
     (b) Additional Rent. In addition to Base Rent, Tenant agrees to pay to
Landlord as additional rent (“Additional Rent”): (i) Tenant’s Share of
“Operating Expenses” (as defined in Section 5), and (ii) the TI Rent (as defined
in Section 4), and (iii) any and all other amounts Tenant assumes or agrees to
pay under the provisions of this Lease, including, without limitation, any and
all other sums that may become due by reason of any default of Tenant or failure
to comply with the agreements, terms, covenants and conditions of this Lease to
be performed by Tenant, after any applicable notice and cure period.
     4. Base Rent Adjustments.
     (a) Additional Tenant Improvement Allowance. Landlord shall, subject to the
terms of the Work Letter, make the Additional Tenant Improvement Allowance (as
defined in the Work Letter) available to Tenant for the construction of the
Tenant Improvements. Commencing on the Rent Commencement Date, and continuing
thereafter monthly on the same day that Base Rent is due, in addition to Base
Rent, Tenant agrees to pay to Landlord the amount necessary to fully amortize
over the Base Term, the portion of the Additional Tenant Improvement Allowance
actually funded by Landlord with interest at a rate of 8.5% per annum and paid
in equal monthly installments (“TI Rent”). The Additional Tenant Improvement
Allowance shall only be available for use by Tenant as part of the construction
of the Tenant Improvements and Tenant shall have no right thereafter to use any
undisbursed portion thereof.
     (b) Annual Adjustments. Base Rent shall be increased on each annual
anniversary of the first day of the calendar month following the Rent
Commencement Date (each an “Adjustment Date”) by multiplying the Base Rent
payable immediately before such Adjustment Date by the Rent Adjustment
Percentage and adding the resulting amount to the Base Rent payable immediately
before such Adjustment Date. Base Rent, as so adjusted, shall thereafter be due
as provided herein. Base Rent adjustments for any fractional calendar month
shall be prorated.
     5. Operating Expense Payments. Landlord shall endeavor to deliver to
Tenant, at least 30 days prior to the beginning of each calendar year of the
Term, a written estimate of Operating Expenses for each calendar year during the
Term (the “Annual Estimate”), which may be revised by Landlord from time to time
during such calendar year but no more than quarterly. Commencing on the Rent
Commencement Date and continuing thereafter on the first day of each month of
the Term, Tenant shall pay Landlord an amount equal to 1/12th of Tenant’s Share
of the Annual Estimate. Payments for any fractional calendar month shall be
prorated.

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 4

     The term “Operating Expenses” means all costs and expenses of any kind or
description whatsoever incurred or accrued in accordance with GAAP (except as
otherwise provided herein) each calendar year by Landlord with respect to the
Building (including the Building’s Share of all costs and expenses of any kind
or description incurred or accrued by Landlord with respect to the Project which
are not specific to the Building or any other building located in the
Project)(including, without duplication, Taxes (as defined in Section 9),
capital repairs and improvements amortized over the useful life of such capital
items as reasonably determined by Landlord taking into account relevant factors
including, without limitation, the hours of operation of the Building and its
use for laboratory/office purposes (“Approved Capital Expenses”), and the costs
of Landlord’s third party property manager (not to exceed 1.5% of the
then-current Base Rent for each month of the calendar year) or, if there is no
third party property manager, administration rent in the amount of 1.5% of the
then-current Base Rent for each month of the calendar year), excluding only:
     (a) the original construction costs of the Project and renovation prior to
the date of the Lease and costs of correcting defects in such original
construction or renovation;
     (b) expenditures for expansion of the Project, including to develop
additional buildings at the Project;
     (c) any costs incurred to remove, study, test, remediate or otherwise
related to the presence of Hazardous Materials in or about the Building or the
Project, which Hazardous Materials Tenant proves (i) existed prior to the
Commencement Date, except to the extent caused by or contributed to by Tenant or
any Tenant Party, (ii) originated from any separately demised tenant space
within the Project other than the Premises, except to the extent caused by or
contributed to by Tenant or any Tenant Party, or (iii) were not brought upon,
kept, used, stored, handled, treated, generated in, or released or disposed of
from, the Project by Tenant or any Tenant Party (as herein defined);
     (d) interest, principal payments of Mortgage (as defined in Section 27)
debts of Landlord, financing costs and amortization of funds borrowed by
Landlord, whether secured or unsecured and all payments or base rent (but not
taxes or operating expenses) under any ground lease or other underlying lease of
all or any portion of the Project;
     (e) depreciation of the Project and reserves (except for capital
improvements, the cost of which are includable in Operating Expenses);
     (f) advertising, legal and space planning expenses and leasing commissions
and other costs and expenses incurred in procuring and leasing space to tenants
for the Project, including any leasing office maintained in the Project, free
rent and construction allowances for tenants;
     (g) legal and other expenses incurred in the negotiation or enforcement of
leases;
     (h) completing, fixturing, improving, renovating, painting, redecorating or
other work, which Landlord pays for or performs for other tenants within their
premises, and costs of correcting defects in such work;
     (i) costs to be reimbursed by other tenants of the Project or Taxes to be
paid directly by Tenant or other tenants of the Project, whether or not actually
paid;
     (j) salaries, wages, benefits and other compensation paid to officers and
employees of Landlord who are not assigned in whole or in part to the operation,
management, maintenance or repair of the Project;
     (k) general organizational, administrative and overhead costs relating to
maintaining Landlord’s existence, either as a corporation, partnership, or other
entity, including general corporate, legal and accounting expenses;

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 5

     (l) costs (including attorneys’ fees and costs of settlement, judgments and
payments in lieu thereof) incurred in connection with disputes with tenants,
other occupants, or prospective tenants, and costs and expenses, including legal
fees, incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of the
Building;
     (m) costs incurred by Landlord due to the violation by Landlord, its
employees, agents or contractors or any tenant of the terms and conditions of
any lease of space in the Project or any Legal Requirement (as defined in
Section 7);
     (n) penalties, fines or interest incurred as a result of Landlord’s
inability or failure to make payment of Taxes and/or to file any tax or
informational returns when due, or from Landlord’s failure to make any payment
of Taxes required to be made by Landlord hereunder before delinquency;
     (o) overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Project to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;
     (p) costs of Landlord’s charitable or political contributions, or of fine
art maintained at the Project;
     (q) costs in connection with services (including electricity and
janitorial), items or other benefits of a type which are not provided by
Landlord to Tenant without specific charges therefor, but which are provided to
another tenant or occupant of the Project, whether or not such other tenant or
occupant is specifically charged therefor by Landlord;
     (r) costs incurred in the sale or refinancing of the Project;
     (s) net income taxes of Landlord or the owner of any interest in the
Project, franchise, capital stock, gift, estate or inheritance taxes or any
federal, state or local documentary taxes imposed against the Project or any
portion thereof or interest therein;
     (t) any expenses otherwise includable within Operating Expenses to the
extent actually reimbursed by persons other than tenants of the Project under
leases for space in the Project;
     (u) costs incurred in connection with the operation of any parking
concession within the Project;
     (v) costs incurred in connection with the performance of alterations or
modifications to the Project (other than the Premises for which Tenant shall be
solely responsible for) that are required solely due to the non-compliance of
the Project with Legal Requirements applicable to the Project (other than the
Premises for which Tenant shall be solely responsible for) as of the
Commencement Date;
     (w) costs occasioned by condemnation; and
     (x) until the square footage of such buildings are included in the rentable
area of the Project pursuant to the last paragraph of this Section 5, costs
attributable to other portions of the Project other than Phase I as shown on the
site plan attached hereto as Exhibit J.
     Notwithstanding anything to the contrary contained in this Lease, Tenant’s
Share of each deductible affecting the Premises (as the same may be expanded
pursuant to the terms of this Lease) or each uninsured casualty damage shall not
exceed $12.00 per rentable square foot of the Premises (as the same may be
expanded pursuant to the terms of this Lease) (the “Cap”). Commencing on the
Rent Commencement Date and on the first day of each month thereafter, the Cap
shall be reduced by $0.125 per rentable square foot of the Premises; provided,
however, if the Term of the Lease is extended for any reason (e.g., Tenant
extends for an Extension Term or the Term is extended pursuant to the provisions
of

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 6

Section 39(a)), then the Cap shall be increased on the commencement date of the
applicable extension to an amount equal to the product of the number of years
remaining on the Term multiplied by $1.20 per rentable square foot of the
Premises and the same shall be reduced each month by $0.125 per rentable square
foot of the Premises. Notwithstanding anything to the contrary contained in this
paragraph in no event shall the Cap be reduced below $6.00 per rentable square
foot of the Premises (as the same may be expanded pursuant to the terms of this
Lease). Tenant shall pay Tenant’s Share of any such deductible or uninsured
damage in equal monthly installments (not to exceed the applicable Cap)
amortized over the remaining balance of the Base Term of this Lease (or, if the
event occurs during an Extension Term, then over the remaining balance of such
Extension Term) with interest at 8% per annum.
     Within 90 days after the end of each calendar year (or such longer period
as may be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing in reasonable detail: (a) the total and Tenant’s
Share of actual Operating Expenses for the previous calendar year, and (b) the
total of Tenant’s payments in respect of Operating Expenses for such year. If
Tenant’s Share of actual Operating Expenses for such year exceeds Tenant’s
payments of Operating Expenses for such year, the excess shall be due and
payable by Tenant as Rent within 30 days after delivery of such Annual Statement
to Tenant. If Tenant’s payments of Operating Expenses for such year exceed
Tenant’s Share of actual Operating Expenses for such year Landlord shall pay the
excess to Tenant within 30 days after delivery of such Annual Statement, except
that after the expiration, or earlier termination of the Term or if Tenant is
delinquent in its obligation to pay Rent, Landlord shall pay the excess to
Tenant after deducting all other amounts due Landlord.
     The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 60 days after Tenant’s receipt thereof, shall contest any item therein by
giving written notice to Landlord, specifying each item contested and the reason
therefor. If, during such 60 day period, Tenant reasonably and in good faith
questions or contests the accuracy of Landlord’s statement of Tenant’s Share of
Operating Expenses, Landlord will provide Tenant with access to Landlord’s books
and records relating to the operation of the Project and such information as
Landlord reasonably determines to be responsive to Tenant’s questions (the
“Expense Information”). If after Tenant’s review of such Expense Information,
Landlord and Tenant cannot agree upon the amount of Tenant’s Share of Operating
Expenses, then Tenant shall have the right to have a nationally or regionally
recognized independent public accounting firm selected by Tenant and approved by
Landlord (which approval shall not be unreasonably withheld or delayed), working
pursuant to a fee arrangement other than a contingent fee (at Tenant’s sole cost
and expense), audit and/or review the Expense Information for the year in
question (the “Independent Review”). The results of any such Independent Review
shall be binding on Landlord and Tenant. If the Independent Review shows that
the payments actually made by Tenant with respect to Operating Expenses for the
calendar year in question exceeded Tenant’s Share of Operating Expenses for such
calendar year, Landlord shall pay the excess to Tenant within 30 days after
delivery of such statement, except that after the expiration or earlier
termination of this Lease or if Tenant is delinquent in its obligation to pay
Rent, Landlord shall pay the excess to Tenant after deducting all other amounts
due Landlord. If the Independent Review shows that Tenant’s payments with
respect to Operating Expenses for such calendar year were less than Tenant’s
Share of Operating Expenses for the calendar year, Tenant shall pay the
deficiency to Landlord within 30 days after delivery of such statement. If the
Independent Review shows that Tenant has overpaid with respect to Operating
Expenses by more than 5% then Landlord shall reimburse Tenant for all costs
incurred by Tenant for the Independent Review. Operating Expenses for the
calendar years in which Tenant’s obligation to share therein begins and ends
shall be prorated such that Tenant shall not be required to pay any Taxes or
other Operating Expenses for periods prior to the Rent Commencement Date or
after the termination of this Lease.
     “Tenant’s Share” shall be the percentage set forth on the first page of
this Lease as Tenant’s Share as reasonably adjusted by Landlord for changes in
the physical size of the Premises or the Project occurring thereafter. The
rentable area of the Premises shall not be subject to remeasurement by either
party. If Landlord has a reasonable basis for doing so, Landlord may equitably
charge Tenant for any item of expense or cost reimbursable by Tenant that
relates to a repair, replacement, or service that benefits only the Premises or
only a portion of the Project that includes the Premises or that varies with

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 7

occupancy or use. Base Rent, Tenant’s Share of Operating Expenses and all other
amounts payable by Tenant to Landlord hereunder are collectively referred to
herein as “Rent.”
     Landlord and Tenant acknowledge that Landlord intends to develop other
buildings at the Project. Upon receipt of a temporary or permanent certificate
of occupancy for each new building at the Project, (x) the definition of
“Rentable Area of Project” on page 1 of this Lease shall be amended as to
reflect the actual rentable square footage of such buildings, and (y) the
definitions of “Building’s Share of Project” and “Tenant’s Share of Operating
Expenses of Project” on page 1 of this Lease shall also be amended due to the
fact that the same were calculated based on the actual rentable square footage
of the Building and the Project as of the date of this Lease.
     6. Security Deposit. Tenant shall deposit with Landlord, upon delivery of
an executed copy of this Lease to Landlord, a security deposit (the “Security
Deposit”) for the performance of all of Tenant’s obligations hereunder in the
amount set forth on page 1 of this Lease, which Security Deposit shall be in the
form of an unconditional and irrevocable letter of credit (the “Letter of
Credit”): (i) in form and substance satisfactory to Landlord, (ii) naming
Landlord as beneficiary, (iii) expressly allowing Landlord to draw upon it at
any time from time to time by delivering to the issuer notice that Landlord is
entitled to draw thereunder, (iv) issued by an FDIC-insured financial
institution satisfactory to Landlord, and (v) redeemable by presentation of a
sight draft in the state of Landlord’s choice. If Tenant does not provide
Landlord with a substitute Letter of Credit complying with all of the
requirements hereof at least 10 days before the stated expiration date of any
then current Letter of Credit, Landlord shall have the right to draw the full
amount of the current Letter of Credit and hold the funds drawn in cash without
obligation for interest thereon as the Security Deposit until Tenant shall have
replaced the expired Letter of Credit with a new Letter of Credit consistent
with the requirements herein, at which time Landlord shall refund the amount of
the previously drawn Letter of Credit to Tenant less any amounts applied under
this Lease. The Security Deposit shall be held by Landlord as security for the
performance of Tenant’s obligations under this Lease. The Security Deposit is
not an advance rental deposit or a measure of Landlord’s damages in case of
Tenant’s default. Upon each occurrence of a Default (as defined in Section 20),
Landlord may use all or any part of the Security Deposit to pay delinquent
payments due under this Lease, future rent damages under California Civil Code
Section 1951.2, and the cost of any damage, injury, expense or liability caused
by such Default, without prejudice to any other remedy provided herein or
provided by law. Landlord’s right to use the Security Deposit under this
Section 6 includes the right to use the Security Deposit to pay future rent
damages following the termination of this Lease pursuant to Section 21(c) below.
Upon any use of all or any portion of the Security Deposit, Tenant shall, at
Landlord’s option, (i) pay Landlord on demand the amount that will restore the
Security Deposit to the amount set forth on Page 1 of this Lease or (ii) restore
the Letter of Credit to the amount defined herein. Tenant hereby waives the
provisions of any law, now or hereafter in force, including, without limitation,
California Civil Code Section 1950.7, which provide that Landlord may claim from
a security deposit only those sums reasonably necessary to remedy defaults in
the payment of Rent, to repair damage caused by Tenant or to clean the Premises,
it being agreed that Landlord may, in addition, claim those sums reasonably
necessary to compensate Landlord for any other loss or damage, foreseeable or
unforeseeable, caused by the act or omission of Tenant or any officer, employee,
agent or invitee of Tenant. Upon bankruptcy or other debtor-creditor proceedings
against Tenant, the Security Deposit shall be deemed to be applied first to the
payment of Rent and other charges due Landlord for periods prior to the filing
of such proceedings. Upon any such use of all or any portion of the Security
Deposit, Tenant shall, within 5 days after demand from Landlord, restore the
Security Deposit to its original amount. If Tenant shall fully perform every
provision of this Lease to be performed by Tenant, the Security Deposit, or any
balance thereof (i.e., after deducting therefrom all amounts to which Landlord
is entitled under the provisions of this Lease), shall be returned to Tenant
(or, at Landlord’s option, to the last assignee of Tenant’s interest hereunder)
within 90 days after the expiration or earlier termination of this Lease.
     If Landlord transfers its interest in the Project or this Lease, Landlord
shall either (a) transfer any Security Deposit then held by Landlord to a person
or entity assuming Landlord’s obligations under this Section 6, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein. Upon such transfer to such transferee or the return
of the Security Deposit

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 8

to Tenant, Landlord shall have no further obligation with respect to the
Security Deposit, and Tenant’s right to the return of the Security Deposit shall
apply solely against Landlord’s transferee. Landlord’s obligation respecting the
Security Deposit is that of a debtor, not a trustee, and no interest shall
accrue thereon.
     7. Use. The Premises shall be used solely for the Permitted Use set forth
in the basic lease provisions on page 1 of this Lease, and in compliance with
all laws, orders, judgments, ordinances, regulations, codes, directives,
permits, licenses, covenants and restrictions now or hereafter applicable to the
Premises, and to the use and occupancy thereof, including, without limitation,
the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq. (together with
the regulations promulgated pursuant thereto, “ADA”) (collectively, “Legal
Requirements” and each, a “Legal Requirement”). Tenant shall, as quickly as
commercially feasible following written notice from Landlord, discontinue any
use of the Premises which is declared by any Governmental Authority (as defined
in Section 9) having jurisdiction to be a violation of a Legal Requirement.
Tenant will not use or permit the Premises to be used for any purpose or in any
manner that would void Tenant’s or Landlord’s insurance or cause the
disallowance of any sprinkler or other credits. The Permitted Use as defined in
this Lease will not result in the voidance of or an increased insurance risk or
cause the disallowance of any sprinkler or other credits with respect to the
insurance currently being maintained by Landlord. Tenant shall not permit any
part of the Premises to be used as a “place of public accommodation”, as defined
in the ADA or any similar legal requirement. Tenant shall reimburse Landlord
promptly upon demand for any additional premium charged for any such insurance
policy by reason of Tenant’s failure to comply with the provisions of this
Section or otherwise caused by Tenant’s use and/or occupancy of the Premises.
Tenant will use the Premises in a careful, safe and proper manner and will not
commit or permit waste, overload the floor or structure of the Premises, subject
the Premises to use that would damage the Premises or obstruct or interfere with
the rights of Landlord or other tenants or occupants of the Project, including
conducting or giving notice of any auction, liquidation, or going out of
business sale on the Premises, or using or allowing the Premises to be used for
any unlawful purpose. Tenant shall cause any equipment or machinery to be
installed in the Premises so as to reasonably prevent sounds or vibrations from
the Premises from extending into Common Areas, or other space in the Project.
Tenant shall not place any machinery or equipment which will overload the floor
in or upon the Premises or transport or move such items through the Common Areas
of the Project or in the Project elevators without the prior written consent of
Landlord. Except as may be provided under the Work Letter, Tenant shall not,
without the prior written consent of Landlord, which shall not be unreasonably
withheld or delayed, use the Premises in any manner which will require
ventilation, air exchange, heating, gas, steam, electricity or water beyond the
existing capacity of the Project as proportionately allocated to the Premises
based upon Tenant’s Share as usually furnished for the Permitted Use.
     Landlord shall, as an Operating Expense (to the extent such Legal
Requirement is generally applicable to similar buildings in the area in which
the Project is located) or at Tenant’s expense (to the extent such Legal
Requirement is applicable by reason of Tenant’s, as compared to other tenants of
the Project, particular use of the Premises or any alterations or modifications
or Tenant Improvements made by Tenant) make any alterations or modifications to
the Project that are required by Legal Requirements, including the ADA. However,
Tenant shall, at Tenant’s expense, make any alterations or modifications to the
Premises that are required due to the non compliance of the Premises with the
Legal Requirements applicable to the Premises as of the Commencement Date.
Notwithstanding any other provision herein to the contrary, subject to the first
sentence of this paragraph, Tenant shall be responsible for any and all demands,
claims, liabilities, losses, costs, expenses, actions, causes of action, damages
or judgments, and all reasonable expenses incurred in investigating or resisting
the same (including, without limitation, reasonable attorneys’ fees, charges and
disbursements and costs of suit) (collectively, “Claims”) arising out of any
failure of the Premises to comply with any Legal Requirements, and Tenant shall
indemnify, defend, hold and save Landlord harmless from and against any and all
Claims arising out of or in connection with any failure of the Premises to
comply with any Legal Requirement.
     8. Holding Over. If, with Landlord’s express written consent, Tenant
retains possession of the Premises after the termination of the Term, (i) unless
otherwise agreed in such written consent, such

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



      Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 9

possession shall be subject to immediate termination by Landlord at any time,
(ii) all of the other terms and provisions of this Lease (including, without
limitation, the adjustment of Base Rent pursuant to Section 4 hereof) shall
remain in full force and effect (excluding any expansion or renewal option or
other similar right or option) during such holdover period, (iii) Tenant shall
continue to pay Base Rent in the amount payable upon the date of the expiration
or earlier termination of this Lease or such other amount as Landlord may
indicate, in Landlord’s sole and absolute discretion, in such written consent,
and (iv) all other payments shall continue under the terms of this Lease. If
Tenant remains in possession of the Premises after the expiration or earlier
termination of the Term without the express written consent of Landlord,
(A) Tenant shall become a tenant at sufferance upon the terms of this Lease
except that the monthly rental shall be equal to 150% of Rent in effect during
the last 30 days of the Term for the first 60 days of such tenancy at sufferance
and thereafter 200% of Rent in effect during the last 30 days of the Term, and
(B) Tenant shall be responsible for all damages suffered by Landlord resulting
from or occasioned by Tenant’s holding over, including consequential damages. No
holding over by Tenant, whether with or without consent of Landlord, shall
operate to extend this Lease except as otherwise expressly provided, and this
Section 8 shall not be construed as consent for Tenant to retain possession of
the Premises. Acceptance by Landlord of Rent after the expiration of the Term or
earlier termination of this Lease shall not result in a renewal or reinstatement
of this Lease.
     9. Taxes. Landlord shall pay, as part of Operating Expenses, all taxes,
levies, fees, assessments and governmental charges of any kind, existing as of
the Commencement Date or thereafter enacted (collectively referred to as
“Taxes”), imposed by any federal, state, regional, municipal, local or other
governmental authority or agency, including, without limitation, quasi-public
agencies (collectively, “Governmental Authority”) during the Term, including,
without limitation, all Taxes: (i) imposed on or measured by or based, in whole
or in part, on rent payable to (or gross receipts received by) Landlord under
this Lease and/or from the rental by Landlord of the Project or any portion
thereof, or (ii) based on the square footage, assessed value or other measure or
evaluation of any kind of the Premises or the Project, or (iii) assessed or
imposed by or on the operation or maintenance of any portion of the Premises or
the Project, including parking, or (iv) assessed or imposed by, or at the
direction of, or resulting from Legal Requirements, or interpretations thereof,
promulgated by any Governmental Authority, or (v) imposed as a license or other
fee, charge, tax, or assessment on Landlord’s business or occupation of leasing
space in the Project. Landlord may contest by appropriate legal proceedings the
amount, validity, or application of any Taxes or liens securing Taxes.
Notwithstanding anything to the contrary herein, Landlord shall only charge
Tenant for assessments as if those assessments were paid by Landlord over the
longest possible term which Landlord is permitted to pay for the applicable
assessments without additional charge other than interest, if any, provided
under the terms of the underlying assessments. Notwithstanding anything to the
contrary contained in this Lease, Taxes shall not include any net income taxes,
gross receipts tax, estate taxes or inheritance taxes imposed on Landlord except
to the extent such net income taxes are in substitution for any Taxes payable
hereunder, or any late penalties, interest or fines unless due to any late
payment of Rent by Tenant. If any such Tax is levied or assessed directly
against Tenant, then Tenant shall be responsible for and shall pay the same at
such times and in such manner as the taxing authority shall require. Tenant
shall pay, prior to delinquency, any and all Taxes levied or assessed against
any personal property or trade fixtures placed by Tenant in the Premises,
whether levied or assessed against Landlord or Tenant. If any Taxes on Tenant’s
personal property or trade fixtures are levied against Landlord or Landlord’s
property, or if the assessed valuation of the Project is increased by a value
attributable to improvements in or alterations to the Premises, whether owned by
Landlord or Tenant and whether or not affixed to the real property so as to
become a part thereof, higher than the base valuation on which Landlord from
time-to-time allocates Taxes to all tenants in the Project, Landlord shall have
the right, but not the obligation, to pay such Taxes. Landlord’s determination
of any excess assessed valuation shall be binding and conclusive, absent
manifest error. The amount of any such payment by Landlord shall constitute
Additional Rent due from Tenant to Landlord immediately upon demand.
     10. Parking. Subject to all matters of record, Force Majeure, a Taking (as
defined in Section 19 below) and the exercise by Landlord of its rights
hereunder, Tenant shall have the right, in common with other tenants of the
Project pro rata in accordance with the rentable area of the Premises and the

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



      Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 10

rentable areas of the Project occupied by such other tenants, to park in those
areas designated for non-reserved parking, subject in each case to Landlord’s
rules and regulations. Subject to the foregoing, Tenant’s pro rata share of
parking shall not be less than 2.83 parking spaces per 1,000 rentable square
feet of the Premises. Landlord may reasonably designate (taking into
consideration the proximity of such spaces to the leased premises) certain
parking spaces within the Project for the exclusive use of Tenant and other
tenants in the Project on a pro rata basis as described above if Landlord
determines that such parking facilities are becoming crowded.
     11. Utilities, Services. Landlord shall provide, subject to the terms of
this Section 11, water, electricity, heat, light, power, sewer, and other
utilities (including gas and fire sprinklers to the extent the Project is
plumbed for such services), refuse and trash collection and, to the Common
Areas, janitorial services (collectively, “Utilities”). Landlord shall pay, as
Operating Expenses or subject to Tenant’s reimbursement obligation, for all
Utilities used on the Premises, all maintenance charges for Utilities, and any
storm sewer charges or other similar charges for Utilities imposed by any
Governmental Authority or Utility provider, and any taxes, penalties, surcharges
or similar charges thereon. Landlord may cause, at Landlord’s expense, any
Utilities to be separately metered or charged directly to Tenant by the
provider. Tenant shall pay directly to the Utility provider, prior to
delinquency, any separately metered Utilities and services which may be
furnished to Tenant or the Premises during the Term. Tenant shall pay, as part
of Operating Expenses, its share of all charges for jointly metered Utilities
based upon consumption, as reasonably determined by Landlord. No interruption or
failure of Utilities, from any cause whatsoever other than Landlord’s willful
misconduct, shall result in eviction or constructive eviction of Tenant,
termination of this Lease or the abatement of Rent.
     12. Alterations and Tenant’s Property. Any alterations, additions, or
improvements made to the Premises by or on behalf of Tenant, including
additional locks or bolts of any kind or nature upon any doors or windows in the
Premises, but excluding installation, removal or realignment of furniture
systems (other than removal of furniture systems owned or paid for by Landlord)
not involving any modifications to the structure or connections (other then by
ordinary plugs or jacks) to Building Systems (as defined in Section 13)
(“Alterations”) shall be subject to Landlord’s prior written consent, which
shall not be unreasonably withheld. Tenant may construct nonstructural
Alterations in the Premises from time to time without Landlord’s prior approval
if the cost of the applicable project does not exceed $100,000 (a “Notice-Only
Alteration”), provided Tenant notifies Landlord in writing (or by email to
persons designated by Landlord from time to time as Landlord’s representatives
for purposes of receiving such email notices) of such intended Notice-Only
Alteration. For all other Alterations, Tenant’s notice shall be accompanied by
plans, specifications, work contracts and such other information concerning the
nature and cost of the Notice-Only Alteration as may be reasonably requested by
Landlord, which notice and accompanying materials shall be delivered to Landlord
not less than 15 business days in advance of any proposed construction. If
Landlord approves any Alterations, Landlord may impose such conditions on Tenant
in connection with the commencement, performance and completion of such
Alterations as Landlord may deem appropriate in Landlord’s reasonable discretion
and the procedures set forth in Sections 2(a) — 2(d), 3(a) and 4 of the Work
Letter shall apply to the approval of the plans and construction but with Tenant
being responsible for all costs. Any request for approval shall be in writing,
delivered not less than 15 business days in advance of any proposed
construction, and accompanied by plans, specifications, bid proposals, work
contracts and such other information concerning the nature and cost of the
alterations as may be reasonably requested by Landlord, including the identities
and mailing addresses of all persons performing work or supplying materials.
Landlord’s right to review plans and specifications and to monitor construction
shall be solely for its own benefit, and Landlord shall have no duty to ensure
that such plans and specifications or construction comply with applicable Legal
Requirements. Tenant shall cause, at its sole cost and expense, all Alterations
to comply with insurance requirements and with Legal Requirements and shall
implement at its sole cost and expense any alteration or modification required
by Legal Requirements as a result of any Alterations. Tenant shall pay to
Landlord, as Additional Rent, on demand an amount equal to 1.5% of all charges
incurred by Tenant or its contractors or agents in connection with any
Alteration as to which Landlord’s consent is required to cover Landlord’s
overhead and expenses where Landlord has plan review, coordination, scheduling
and supervision responsibilities (albeit along with Tenant) in connection with
such Alteration. Notwithstanding the foregoing, Tenant shall

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



      Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 11

not be required to pay the Additional Rent provided for in the preceding
sentence for an Alteration where Landlord’s obligations are limited to review
and approval of plans for the proposed Alteration. Before Tenant begins any
Alteration, Landlord may post on and about the Premises notices of
non-responsibility pursuant to applicable law. Tenant shall reimburse Landlord
for, and indemnify and hold Landlord harmless from, any expense incurred by
Landlord by reason of faulty work done by Tenant or its contractors, delays
caused by such work, or inadequate cleanup. Notwithstanding anything to the
contrary contained herein, if any of Tenant’s Alterations result in the
configuration between laboratory and office space on the first and second floors
of the Building being other than what is in place immediately following the
completion of construction of the Tenant Improvements; and if any proposed
Alterations would reduce the proportion of laboratory to office space, then in
addition to requiring the restoration of the same upon the expiration or earlier
termination of the Term, Landlord shall have the right, if the restoration cost
is reasonably determined by Landlord to be material, to require Tenant to
concurrently deposit with Landlord a letter of credit in an amount not to exceed
the estimated restoration cost to secure Tenant’s restoration obligation. Such
letter of credit shall be in form and content reasonably acceptable to Landlord
and otherwise satisfy the requirements of Section 6.
     Tenant shall furnish security or make other arrangements reasonably
satisfactory to Landlord to assure payment for the completion of all Alterations
costing in excess of $500,000 free and clear of liens, and shall provide (and
cause each contractor or subcontractor to provide) certificates of insurance for
workers’ compensation and other coverage in amounts and from an insurance
company satisfactory to Landlord protecting Landlord against liability for
personal injury or property damage during construction. Upon completion of any
Alterations, Tenant shall deliver to Landlord: (i) sworn statements setting
forth the names of all contractors and subcontractors who did the work and final
lien waivers from all such contractors and subcontractors; and (ii) “as built”
plans for any such Alteration.
     Except for Removable Installations (as hereinafter defined), all
Installations (as hereinafter defined) shall be and shall remain the property of
Landlord during the Term and following the expiration or earlier termination of
the Term, shall not be removed by Tenant at any time during the Term, and shall
remain upon and be surrendered with the Premises as a part thereof.
Notwithstanding the foregoing, Landlord may, at the time its approval of any
such Installation is requested, notify Tenant that Landlord requires that Tenant
remove such Installation upon the expiration or earlier termination of the Term,
in which event Tenant shall remove such Installation in accordance with the
immediately succeeding sentence. Upon the expiration or earlier termination of
the Term, Tenant shall remove (i) all wires, cables or similar equipment which
Tenant has installed in the Premises or in the risers or plenums of the
Building, (ii) any Installations for which Landlord has given Tenant notice of
removal in accordance with the immediately preceding sentence, and (iii) all of
Tenant’s Property (as hereinafter defined), and Tenant shall restore and repair
any damage caused by or occasioned as a result of such removal, including,
without limitation, capping off all such connections behind the walls of the
Premises and repairing any holes. During any restoration period beyond the
expiration or earlier termination of the Term, Tenant shall pay Rent to Landlord
as provided herein as if said space were otherwise occupied by Tenant.
Notwithstanding anything to the contrary contained herein, Tenant shall have no
obligation to remove any Tenant Improvements. If Landlord is requested by Tenant
or any lender, lessor or other person or entity claiming an interest in any of
Tenant’s Property to waive any lien Landlord may have against any of Tenant’s
Property, and Landlord consents to such waiver, then Landlord shall be entitled
to be paid as administrative rent a fee of $1,000 per occurrence for its time
and effort in preparing and negotiating such a waiver of lien.
     For purposes of this Lease, (x) “Removable installations” means any items
listed on Exhibit F attached hereto and any items agreed by Landlord in writing
to be included on Exhibit F in the future, (y) “Tenant’s Property” means
Removable Installations and, other than Installations, any personal property or
equipment of Tenant that may be removed without material damage to the Premises,
and (z) “Installations” means all property of any kind paid for by Landlord, all
Alterations, all fixtures, and all partitions, hardware, built-in machinery,
built-in casework and cabinets and other similar additions, equipment, property
and improvements built into the Premises so as to become an integral part of the
Premises, including, without limitation, fume hoods which penetrate the roof or
plenum area, built-in cold

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



      Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 12

rooms, built-in warm rooms, walk-in cold rooms, walk-in warm rooms, deionized
water systems, glass washing equipment, autoclaves, chillers, built-in plumbing,
electrical and mechanical equipment and systems, and any power generator and
transfer switch.
     13. Landlord’s Repairs. Landlord, as an Operating Expense (except to the
extent the cost thereof is excluded from Operating Expenses pursuant to
Section 5 hereof), shall maintain all of the structural, exterior, parking and
other Common Areas of the Project, including HVAC, plumbing, fire sprinklers,
fire risers, elevators and all other building systems serving the Premises and
other portions of the Project and related utilities beyond the meters (“Building
Systems”), in good repair, reasonable wear and tear and uninsured losses and
damages (unless such losses or damages would have been insured losses or
expenses if the insurance Landlord is required to maintain hereunder had been
obtained) caused by Tenant, or by any of Tenant’s agents, servants, employees,
invitees and contractors (collectively, “Tenant Parties”) excluded. Subject to
the provisions of the penultimate paragraph of Section 17, losses and damages
caused by Tenant or any Tenant Party shall be repaired by Landlord, at Tenant’s
sole cost and expense, to the extent not covered by insurance Landlord is
required to maintain hereunder (or to the extent such losses or damages would
have been covered by insurance Landlord is required to maintain hereunder if
such insurance had been maintained and so long as it would make reasonable
business sense to Landlord unless the losses or damages in question are
relatively minor, bearing in mind the potential amount of the losses and damages
and the amount of the applicable deductibles, to submit a claim for such losses
and damages to its insurer). Landlord reserves the right to stop Building
Systems services when necessary (i) by reason of accident or emergency, or
(ii) for planned repairs, alterations or improvements, which are, in the
judgment of Landlord, desirable or necessary to be made, until said repairs,
alterations or improvements shall have been completed, provided Landlord shall
use reasonable efforts to minimize interference with Tenant’s Permitted Use of
the Premises. Landlord shall have no responsibility or liability for failure to
supply Building Systems services during any such period of interruption;
provided, however, that Landlord shall, except in case of emergency, make a
commercially reasonable effort to give Tenant 24 hours advance notice of any
planned stoppage of Building Systems services for routine maintenance, repairs,
alterations or improvements and shall in all events use reasonable efforts to
perform any repairs in a manner that will minimize interference and Tenant’s use
of the Premises. Tenant shall promptly give Landlord written notice of any
repair required by Landlord pursuant to this Section, after which Landlord shall
make a commercially reasonable effort to effect such repair. Landlord shall not
be liable for any failure to make any repairs or to perform any maintenance
unless such failure shall persist for an unreasonable time after Tenant’s
written notice of the need for such repairs or maintenance as provided in this
Lease. Tenant waives its rights under any state or local law to terminate this
Lease or to make such repairs at Landlord’s expense and agrees that the parties’
respective rights with respect to such matters shall be solely as set forth
herein. Repairs required as the result of fire, earthquake, flood, vandalism,
war, or similar cause of damage or destruction shall be controlled by
Section 18.
     Notwithstanding the foregoing, during any period that Tenant is leasing the
Premises and all of the Additional Space, Tenant may access the Building’s
environmental management system to directly control its own utilities and shall
have the obligation to maintain, at Tenant’s sole cost and expense, all of
Building Systems which serve the Building except for the elevators, fire risers
and utilities beyond the meters which shall be maintained by Landlord as part of
Operating Expenses. The maintenance obligation described in the preceding
sentence shall include, without limitation, an obligation on the part of Tenant
to maintain the applicable Building Systems in good condition and repair which
shall include the procurement and maintenance of contracts, in form and
substance reasonably satisfactory to Landlord, with copies to Landlord, for, and
with contractors specializing and experienced in the maintenance and repair of
such Building Systems that Tenant is responsible for under this Lease. If Tenant
fails to maintain such Building Systems in a manner reasonably acceptable to
Landlord, Landlord shall have the right to provide Tenant with written notice
thereof and to undertake maintenance of such Building Systems if Tenant does not
cure Tenant’s failure within 10 days after receipt of such notice.
     14. Tenant’s Repairs. Subject to Section 13 hereof, Tenant, at its expense,
shall repair, replace and maintain in good condition all portions of the
Premises, including, without limitation, entries,

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



      Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 13

doors, ceilings, interior windows, interior walls, and the interior side of
demising walls, including systems serving the Premises. Such repair and
replacement may include capital expenditures and repairs whose benefit may
extend beyond the Term. Should Tenant fail to make any such repair or
replacement or fail to maintain the Premises, Landlord shall give Tenant notice
of such failure. If Tenant fails to commence cure of such failure within 10 days
of Landlord’s notice, and thereafter diligently prosecute such cure to
completion, Landlord may perform such work and shall be reimbursed by Tenant
within 10 days after demand therefor; provided, however, that if such failure by
Tenant creates or could create an emergency, Landlord may immediately commence
cure of such failure and shall thereafter be entitled to recover the costs of
such cure from Tenant. Subject to Sections 17 and 18, Tenant shall bear the full
uninsured cost of any repair or replacement to any part of the Project that
results from damage caused by Tenant or any Tenant Party and any repair that
benefits only the Premises.
     15. Mechanic’s Liens. Tenant shall discharge, by bond or otherwise, any
mechanic’s lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant within 10 days after the filing thereof, at Tenant’s sole cost and shall
otherwise keep the Premises and the Project free from any liens arising out of
work performed, materials furnished or obligations incurred by Tenant. Should
Tenant fail to discharge any lien described herein, Landlord shall have the
right, but not the obligation, to pay such claim or post a bond or otherwise
provide security to eliminate the lien as a claim against title to the Project
and the cost thereof shall be immediately due from Tenant as Additional Rent. If
Tenant shall lease or finance the acquisition of office equipment, furnishings,
or other personal property of a removable nature utilized by Tenant in the
operation of Tenant’s business, Tenant warrants that any Uniform Commercial Code
Financing Statement filed as a matter of public record by any lessor or creditor
of Tenant will upon its face or by exhibit thereto indicate that such Financing
Statement is applicable only to removable personal property of Tenant located
within the Premises. In no event shall the address of the Project be furnished
on the statement without qualifying language as to applicability of the lien
only to removable personal property, located in an identified suite held by
Tenant.
     16. Indemnification. Tenant hereby indemnifies and agrees to defend, save
and hold Landlord harmless from and against any and all Claims for injury or
death to persons or damage to property occurring within or about the Premises,
arising directly or indirectly out of use or occupancy of the Premises or a
breach or default by Tenant in the performance of any of its obligations
hereunder, except to the extent caused by the willful misconduct or negligence
of Landlord or the default by Landlord in the performance of its obligations
under this Lease. Landlord shall not be liable to Tenant for, and Tenant assumes
all risk of damage to, personal property (including, without limitation, loss of
records kept within the Premises). Tenant further waives any and all Claims for
injury to Tenant’s business or loss of income relating to any such damage or
destruction of personal property (including, without limitation, any loss of
records). Landlord shall not be liable for any damages arising from any act,
omission or neglect of any tenant in the Project or of any other third party.
     17. Insurance. Landlord shall maintain all risk property and, if
applicable, sprinkler damage insurance covering the full replacement cost of the
Project including the Tenant Improvements. Landlord shall further procure and
maintain commercial general liability insurance with a single loss limit of not
less than $3,000,000 for bodily injury and property damage with respect to the
Project. Landlord may, but is not obligated to, maintain such other insurance
and additional coverages as it may deem necessary, including, but not limited
to, flood, environmental hazard and earthquake, loss or failure of building
equipment, errors and omissions, rental loss during the period of repair or
rebuilding, workers’ compensation insurance and fidelity bonds for employees
employed to perform services and insurance for any improvements installed by
Tenant or which are in addition to the standard improvements customarily
furnished by Landlord without regard to whether or not such are made a part of
the Project. All such insurance shall be included as part of the Operating
Expenses. The Project may be included in a blanket policy (in which case the
cost of such insurance allocable to the Project will be determined by Landlord
based upon the insurer’s cost calculations). Tenant shall also reimburse
Landlord for any increased premiums or additional insurance which Landlord
reasonably deems necessary as a result of Tenant’s use of the Premises.

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



      Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 14

     Tenant, at its sole cost and expense, shall maintain during the Term: all
risk property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant’s expense (other than the Tenant
Improvements and in no event shall Landlord be responsible for insuring of any
Tenant’s Property or Alterations); workers’ compensation insurance with no less
than the minimum limits required by law; employer’s liability insurance with
such limits as required by law; and commercial general liability insurance, with
a minimum limit of not less than $2,000,000 per occurrence for bodily injury and
property damage with respect to the Premises. The commercial general liability
insurance policy shall name Alexandria Real Estate Equities, Inc., and Landlord,
its officers, directors, employees, managers, agents, invitees and contractors
(collectively, “Landlord Parties”), as additional insureds; insure on an
occurrence and not a claims-made basis; be issued by insurance companies which
have a rating of not less than policyholder rating of A and financial category
rating of at least Class X in “Best’s Insurance Guide”; shall not be cancelable
for nonpayment of premium unless 10 days prior written notice shall have been
given to Landlord from the insurer; contain a hostile fire endorsement and a
contractual liability endorsement; and provide primary coverage to Landlord (any
policy issued to Landlord providing duplicate or similar coverage shall be
deemed excess over Tenant’s policies). Copies of such policies (if requested by
Landlord), or certificates of insurance showing the limits of coverage required
hereunder and showing Landlord as an additional insured, along with reasonable
evidence of the payment of premiums for the applicable period, shall be
delivered to Landlord by Tenant upon commencement of the Term and upon each
renewal of said insurance. Tenant’s policy may be a “blanket policy” with an
aggregate per location endorsement which specifically provides that the amount
of insurance shall not be prejudiced by other losses covered by the policy.
Tenant shall, at least 5 days prior to the expiration of such policies, furnish
Landlord with renewal certificates.
     In each instance where insurance is to name Landlord as an additional
insured, Tenant shall upon written request of Landlord also designate and
furnish certificates so evidencing Landlord as additional insured to: (i) any
lender of Landlord holding a security interest in the Project or any portion
thereof, (ii) the landlord under any lease wherein Landlord is tenant of the
real property on which the Project is located, if the interest of Landlord is or
shall become that of a tenant under a ground or other underlying lease rather
than that of a fee owner, and/or (iii) any management company retained by
Landlord to manage the Project.
     The property insurance obtained by Landlord and Tenant shall include a
waiver of subrogation by the insurers and all rights based upon an assignment
from its insured, against Landlord or Tenant, and their respective officers,
directors, employees, managers, agents, invitees and contractors (“Related
Parties”), in connection with any loss or damage thereby insured against.
Notwithstanding anything to the contrary contained in this Lease, neither party
nor its respective Related Parties shall be liable to the other for loss or
damage caused by any risk insured against under property insurance required to
be maintained hereunder regardless of the negligence of the party to the Lease
receiving the benefit of the waiver, and each party waives any claims against
the other party, and its respective Related Parties, for such loss or damage.
The failure of a party to insure its property shall not void this waiver.
Landlord and its respective Related Parties shall not be liable for, and Tenant
hereby waives all claims against such parties for, business interruption and
losses occasioned thereby sustained by Tenant or any person claiming through
Tenant resulting from any accident or occurrence in or upon the Premises or the
Project from any cause whatsoever. If the foregoing waivers shall contravene any
law with respect to exculpatory agreements, the liability of Landlord or Tenant
shall be deemed not released but shall be secondary to the other’s insurer.
     Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender and/or to bring coverage limits to levels then
being generally required of new tenants within the Project; provided, however,
that the increased amount of coverage is consistent with coverage amounts then
being required by institutional owners of similar projects with tenants
occupying similar size premises in the geographical area in which the Project is
located.

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



      Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 15

     18. Restoration. If, at any time during the Term, the Premises or the
Building is damaged or destroyed by a fire or other casualty, Landlord shall
notify Tenant within 60 days after discovery of such damage as to the amount of
time Landlord reasonably estimates it will take to restore the Premises or the
Building, as applicable (the “Restoration Period”). If the Restoration Period is
estimated to exceed 12 months (the “Maximum Restoration Period”), Landlord may,
in such notice, elect to terminate this Lease as of the date that is 75 days
after the date of discovery of such damage or destruction; provided, however,
that notwithstanding Landlord’s election to restore, Tenant may elect to
terminate this Lease by written notice to Landlord delivered within 5 business
days of receipt of notice from Landlord estimating a Restoration Period for the
Premises longer than the Maximum Restoration Period. Unless either Landlord or
Tenant so elects to terminate this Lease, Landlord shall (with any insurance
deductible to be treated as a current Operating Expense subject to the
provisions of Section 5), promptly restore the Premises (including the Tenant
Improvements but excluding any other improvements or Alterations installed by
Tenant or by Landlord and paid for by Tenant), subject to delays arising from
the collection of insurance proceeds, from Force Majeure events or as needed to
obtain any license, clearance or other authorization of any kind required to
enter into and restore the Premises issued by any Governmental Authority having
jurisdiction over the use, storage, handling, treatment, generation, release,
disposal, removal or remediation of Hazardous Materials (as defined in
Section 30) in, on or about the Premises (collectively referred to herein as
“Hazardous Materials Clearances”); provided, however, that if repair or
restoration of the Premises is not substantially complete as of the end of the
Maximum Restoration Period or, if longer, the Restoration Period, Tenant may by
written notice to Landlord delivered within 5 business days of the expiration of
the Maximum Restoration Period or, if longer, the Restoration Period, elect to
terminate this Lease, in which event Landlord shall be relieved of its
obligation to make such repairs or restoration and this Lease shall terminate as
of the date that is 75 days after the later of: (i) discovery of such damage or
destruction, or (ii) the date all required Hazardous Materials Clearances are
obtained, but Landlord shall retain any Rent paid and the right to any Rent
payable by Tenant prior to such election by Landlord or Tenant. In the event
that this Lease terminates pursuant to the provisions of this Section 18 as a
result of an earthquake, Tenant shall not be required to pay any deductibles
applicable thereto as part of Operating Expenses. Notwithstanding anything to
the contrary in this Section, (a) the Restoration Period and the Maximum
Restoration Period shall not be extended by Force Majeure and (b) Landlord may
not terminate this Lease due to a casualty unless it also terminates the
Exelixis Lease.
     Notwithstanding the foregoing, Landlord shall also have the right to
terminate this Lease if sufficient insurance proceeds are not available to pay
for such restoration in full but not in the event that sufficient insurance
proceeds are not available as a result of Landlord’s failure to maintain the
property insurance which Landlord is expressly required to maintain under this
Lease. Notwithstanding the foregoing, if the Building is damaged or destroyed by
a casualty which is not covered by Landlord’s insurance (or is only partially
covered by Landlord’s insurance) such that any shortfall in coverage to restore
the Building is (i) 5% or less of the replacement cost of the Building, Landlord
shall be required to repair the Building (exclusive of Tenant’s Property and
Alterations), or (ii) more than 5% of the replacement cost of the Building and
Landlord is not willing to pay for the cost of the repair, then Landlord shall
give written notice to Tenant of such determination (the “Determination
Notice”). In addition, if any Holder requires that any of the insurance proceeds
from a casualty be applied to indebtedness secured by the Project and it results
in a shortfall of more than 5% of the replacement cost of the Building to
complete the repairs and Landlord is not willing to pay for such shortfall, then
Landlord shall have the right to provide a Determination Notice to Tenant.
Either Landlord or Tenant may terminate this Lease by giving written notice
(“Termination Notice”) to the other party within 30 days after receipt of the
Determination Notice. Tenant shall have the right to reject Landlord’s
termination notice and require Landlord to restore the Building provided,
however, that Tenant provides Landlord with written notice (“Termination
Rejection Notice”), within 10 business days after receipt of the Termination
Notice, of Tenant’s election to require Landlord to restore the Building and
Tenant pays the full amount of the shortfall over and above the 5% that Landlord
would have been required to pay (“Tenant Contribution”). Landlord shall have the
right to require Tenant to deposit a letter of credit complying with the terms
of Section 6 above in the amount of the full Tenant Contribution with Landlord
concurrently with Tenant’s delivery of the Termination Rejection Notice to
secure Tenant’s obligation to pay the Tenant Contribution. Notwithstanding
anything to the contrary contained in this paragraph, (w) if the shortfall which
is required

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



      Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 16

to be paid by Landlord is greater than 3% but not more than 5% of the
replacement cost of the Building, Landlord shall have no obligation to make any
repairs under this paragraph unless there is at least 7 years remaining on the
Base Term of this Lease from and after the estimated completion date of the
repairs, (x) if the shortfall which is required to be paid by Landlord is
greater than 1% but not more than 3% of the replacement cost of the Building,
Landlord shall have no obligation to make any repairs under this paragraph
unless there is at least 2 years remaining on the Base Term of this Lease (or,
if applicable, an Extension Term) from and after the estimated completion date
of the repairs, and (y) if the shortfall which is required to be paid by
Landlord is 1% or less of the replacement cost of the Building, Landlord shall
be required to complete the repairs unless any provisions of this Lease other
than this paragraph may apply.
     Tenant may, at Tenant’s option, promptly re-enter the Premises and commence
doing business in accordance with this Lease upon Landlord’s completion of all
repairs or restoration required to be done by Landlord pursuant to this
Section 18; provided, however, that Tenant shall nonetheless (and even if Tenant
does not re-enter the Premises) continue to be responsible for all of its
obligations under this Lease. Rent shall be abated from the date all required
Hazardous Material Clearances applicable to Tenant’s operations at the Premises
are obtained until the Premises are repaired and restored, in the proportion
which the area of the Premises, if any, which is not usable by Tenant bears to
the total area of the Premises. Such abatement shall be the sole remedy of
Tenant, and except as provided in this Section 18, Tenant waives any right to
terminate the Lease by reason of damage or casualty loss.
     The provisions of this Lease, including this Section 18, constitute an
express agreement between Landlord and Tenant with respect to any and all damage
to, or destruction of, all or any part of the Premises, or any other portion of
the Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.
     19. Condemnation. If the whole or any material part of the Premises or the
Building is taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof (a “Taking” or “Taken”), and the Taking would in Landlord’s
reasonable judgment, either prevent or materially interfere with Tenant’s use of
the Premises or materially interfere with or impair Landlord’s ownership or
operation of the Project, then upon written notice by Landlord this Lease shall
terminate and Rent shall be apportioned as of said date. If part of the Premises
shall be Taken, and this Lease is not terminated as provided above, Landlord
shall promptly restore the Premises and the Project as nearly as is commercially
reasonable under the circumstances to their condition prior to such partial
Taking and the rentable square footage of the Building, the rentable square
footage of the Premises, Tenant’s Share of Operating Expenses and the Rent
payable hereunder during the unexpired Term shall be reduced to such extent as
may be fair and reasonable under the circumstances. Upon any such Taking,
Landlord shall be entitled to receive the entire price or award from any such
Taking without any payment to Tenant, and Tenant hereby assigns to Landlord
Tenant’s interest, if any, in such award; provided, however, that if any of
Tenant’s Alterations or Tenant Improvements to the extent paid for by Tenant and
not the Tl Allowance are attributed a specific value in and of themselves in
connection with the Taking which increases the price or award that would in the
absence of such Alterations and Tenant Improvements to the extent paid for by
Tenant and not the Tl Allowance have been paid to Landlord, Tenant shall have
the right to make a claim for the unamortized value specifically attributable to
such Alterations and Tenant Improvements to the extent paid for by Tenant and
not the Tl Allowance. Tenant shall have the right, to the extent that same shall
not diminish Landlord’s award other than as provided for in the preceding
sentence, to make a separate claim against the condemning authority (but not
Landlord) for such compensation as may be separately awarded or recoverable by
Tenant for moving expenses and damage to Tenant’s trade fixtures, if a separate
award for such items is made to Tenant. Tenant hereby waives any and all rights
it might otherwise have pursuant to any provision of state law to terminate this
Lease upon a partial Taking of the Premises or the Project. Notwithstanding the
foregoing, Landlord may not terminate this Lease due to a Taking unless it also
terminates the Exelixis Lease.

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



      Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 17

     20. Events of Default. Each of the following events shall be a default
(“Default”) by Tenant under this Lease:
     (a) Payment Defaults. Tenant shall fail to pay any installment of Rent or
any other payment hereunder when due; provided, however, that Landlord will give
Tenant notice and an opportunity to cure any failure to pay Rent within 3 days
of any such notice not more than twice in any 12 month period.
     (b) Insurance. Any insurance required to be maintained by Tenant pursuant
to this Lease shall be canceled or terminated or shall expire or shall be
reduced or materially changed and Tenant shall fail to restore the required
coverage within 5 days after notice from Landlord.
     (c) Abandonment. Tenant shall abandon the Premises.
     (d) Improper Transfer. Tenant shall assign, sublease or otherwise transfer
or attempt to transfer all or any portion of Tenant’s interest in this Lease or
the Premises except as expressly permitted herein, or Tenant’s interest in this
Lease shall be attached, executed upon, or otherwise judicially seized and such
action is not released within 90 days of the action.
     (e) Liens. Tenant shall fail to discharge or otherwise obtain the release
of any lien placed upon the Premises in violation of this Lease within 10 days
after notice to Tenant that any such lien has been filed against the Premises.
     (f) Insolvency Events. Tenant or any guarantor or surety of Tenant’s
obligations hereunder shall: (A) make a general assignment for the benefit of
creditors; (B) commence any case, proceeding or other action seeking to have an
order for relief entered on its behalf as a debtor or to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution or composition of it or its debts or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or of any substantial part of its property (collectively a
“Proceeding for Relief”); (C) become the subject of any Proceeding for Relief
which is not dismissed within 90 days of its filing or entry; or (D) die or
suffer a legal disability (if Tenant, guarantor, or surety is an individual) or
be dissolved or otherwise fail to maintain its legal existence (if Tenant,
guarantor or surety is a corporation, partnership or other entity).
     (g) Estoppel Certificate or Subordination Agreement. Tenant fails to
execute any document required from Tenant under Sections 23 or 27 within 5 days
after a second notice requesting such document.
     (h) Other Defaults. Tenant shall fail to comply with any provision of this
Lease other than those specifically referred to in this Section 20, and, except
to the extent a different time period is otherwise provided for herein, such
failure shall continue for a period of 30 days after written notice thereof from
Landlord to Tenant.
Any notice given under Section 20(h) hereof shall: (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 30 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 30 day period and thereafter diligently
prosecutes the same to completion; provided, however, that, upon request from
Landlord from time to time, Tenant shall provide Landlord with any information
reasonably requested by Landlord regarding the prosecution of the cure in
question including, without limitation, status reports detailing actions being
undertaken by Tenant.

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



      Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 18

     21. Landlord’s Remedies.
     (a) Payment By Landlord; Interest. Upon a Default by Tenant hereunder,
Landlord may, without waiving or releasing any obligation of Tenant hereunder,
make such payment or perform such act on behalf of Tenant. All sums so paid or
incurred by Landlord, together with interest thereon, from the date such sums
were paid or incurred, at the annual rate equal to 12% per annum or the highest
rate permitted by law (the “Default Rate”), whichever is less, shall be payable
to Landlord on demand as Additional Rent. Nothing herein shall be construed to
create or impose a duty on Landlord to mitigate any damages resulting from
Tenant’s Default hereunder.
     (b) Late Payment Rent. Late payment by Tenant to Landlord of Rent and other
sums due will cause Landlord to incur costs not contemplated by this Lease, the
exact amount of which will be extremely difficult and impracticable to
ascertain. Such costs include, but are not limited to, processing and accounting
charges and late charges which may be imposed on Landlord under any Mortgage
covering the Premises. Therefore, if any installment of Rent due from Tenant is
not received by Landlord within 5 days after the date such payment is due,
Tenant shall pay to Landlord an additional sum equal to 6% of the overdue Rent
as a late charge. Notwithstanding the foregoing, before assessing a late charge
the first time in any calendar year, Landlord shall provide Tenant written
notice of the delinquency and will waive the right if Tenant pays such
delinquency within 5 days thereafter. The parties agree that this late charge
represents a fair and reasonable estimate of the costs Landlord will incur by
reason of late payment by Tenant. In addition to the late charge, Rent not paid
when due shall bear interest at the Default Rate from the 5th day after the date
due until paid.
     (c) Remedies. Upon the occurrence of a Default, Landlord, at its option,
without further notice or demand to Tenant, shall have in addition to all other
rights and remedies provided in this Lease, at law or in equity, the option to
pursue any one or more of the following remedies, each and all of which shall be
cumulative and nonexclusive, without any notice or demand whatsoever.
     (i) Terminate this Lease, or at Landlord’s option, Tenant’s right to
possession only, in which event Tenant shall immediately surrender the Premises
to Landlord, and if Tenant fails to do so, Landlord may, without prejudice to
any other remedy which it may have for possession or arrearages in rent, enter
upon and take possession of the Premises and expel or remove Tenant and any
other person who may be occupying the Premises or any part thereof, without
being liable for prosecution or any claim or damages therefor;
     (ii) Upon any termination of this Lease, whether pursuant to the foregoing
Section 21(c)(i) or otherwise, Landlord may recover from Tenant the following:
     (A) The worth at the time of award of any unpaid rent which has been earned
at the time of such termination; plus
     (B) The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
     (C) The worth at the time of award of the amount by which the unpaid rent
for the balance of the Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus
     (D) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including, but not limited to, to the extent allocable
to the remainder of the Term, brokerage commissions and advertising expenses
incurred, expenses of

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



      Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 19

remodeling the Premises or any portion thereof for a new tenant, whether for the
same or a different use, and any special concessions made to obtain a new
tenant; and
     (E) At Landlord’s election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable law.
The term “rent” as used in this Section 21 shall be deemed to be and to mean all
sums of every nature required to be paid by Tenant pursuant to the terms of this
Lease, whether to Landlord or to others. As used in Sections 21(c)(ii) (A) and
(B), above, the “worth at the time of award” shall be computed by allowing
interest at the Default Rate. As used in Section 21(c)(ii)(C) above, the “worth
at the time of award” shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus 1% .
     (iii) Landlord may continue this Lease in effect after Tenant’s Default and
recover rent as it becomes due (Landlord and Tenant hereby agreeing that Tenant
has the right to sublet or assign hereunder, subject only to reasonable
limitations). Accordingly, if Landlord does not elect to terminate this Lease
following a Default by Tenant, Landlord may, from time to time, without
terminating this Lease, enforce all of its rights and remedies hereunder,
including the right to recover all Rent as it becomes due.
     (iv) After Landlord terminates this Lease following a Default by Tenant,
Landlord shall have the right to terminate any and all subleases, licenses,
concessions or other consensual arrangements for possession entered into by
Tenant and affecting the Premises or may, in Landlord’s sole discretion, succeed
to Tenant’s interest in such subleases, licenses, concessions or arrangements.
Upon Landlord’s election to succeed to Tenant’s interest in any such subleases,
licenses, concessions or arrangements, Tenant shall, as of the date of notice by
Landlord of such election, have no further right to or interest in the rent or
other consideration receivable thereunder.
     (v) Independent of the exercise of any other remedy of Landlord hereunder
or under applicable law, Landlord may conduct an environmental test of the
Premises as generally described in Section 30(d) hereof, at Tenant’s expense.
     (d) Effect of Exercise. Exercise by Landlord of any remedies hereunder or
otherwise available shall not be deemed to be an acceptance of surrender of the
Premises and/or a termination of this Lease by Landlord, it being understood
that such surrender and/or termination can be effected only by the express
written agreement of Landlord and Tenant. Any law, usage, or custom to the
contrary notwithstanding, Landlord shall have the right at all times to enforce
the provisions of this Lease in strict accordance with the terms hereof; and the
failure of Landlord at any time to enforce its rights under this Lease strictly
in accordance with same shall not be construed as having created a custom in any
way or manner contrary to the specific terms, provisions, and covenants of this
Lease or as having modified the same and shall not be deemed a waiver of
Landlord’s right to enforce one or more of its rights in connection with any
subsequent default. A receipt by Landlord of Rent or other payment with
knowledge of the breach of any covenant hereof shall not be deemed a waiver of
such breach, and no waiver by Landlord of any provision of this Lease shall be
deemed to have been made unless expressed in writing and signed by Landlord. To
the greatest extent permitted by law, Tenant waives the service of notice of
Landlord’s intention to re-enter, re-take or otherwise obtain possession of the
Premises as provided in any statute, or to institute legal proceedings to that
end, and also waives all right of redemption in case Tenant shall be
dispossessed by a judgment or by warrant of any court or judge. Notwithstanding
the foregoing, nothing contained herein shall constitute Tenant’s waiver of its
right under applicable Legal Requirements to receive a 3 day notice from
Landlord to quit or pay rent prior to Landlord commencing an unlawful detainer
action. Any relating of the Premises or any portion thereof shall be on such
terms and conditions as Landlord in its sole discretion may determine. Landlord
shall not be liable for, nor shall Tenant’s obligations hereunder be diminished
because of, Landlord’s failure to relet the Premises or

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



      Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 20

collect rent due in respect of such reletting or otherwise to mitigate any
damages arising by reason of Tenant’s Default.
     22. Assignment and Subletting.
     (a) General Prohibition. Without Landlord’s prior written consent subject
to and on the conditions described in this Section 22, Tenant shall not,
directly or indirectly, voluntarily or by operation of law, assign this Lease or
sublease the Premises or any part thereof or mortgage, pledge, or hypothecate
its leasehold interest or grant any concession or license within the Premises,
and any attempt to do any of the foregoing shall be void and of no effect.
     (b) Permitted Transfers. If Tenant desires to assign, sublease, hypothecate
or otherwise transfer this Lease or sublet the Premises other than pursuant to a
Permitted Assignment (as defined below), then at least 15 business days, but not
more than 45 business days, before the date Tenant desires the assignment or
sublease to be effective (the “Assignment Date”), Tenant shall give Landlord a
notice (the “Assignment Notice”) containing such information about the proposed
assignee or sublessee, including the proposed use of the Premises and any
Hazardous Materials proposed to be used, stored handled, treated, generated in
or released or disposed of from the Premises, the Assignment Date, any
relationship between Tenant and the proposed assignee or sublessee, and all
material terms and conditions of the proposed assignment or sublease, including
a copy of any proposed assignment or sublease in its final form, and such other
information as Landlord may deem reasonably necessary or appropriate to its
consideration whether to grant its consent. Landlord may, by giving written
notice to Tenant within 15 business days after receipt of the Assignment Notice:
(i) grant such consent, or (ii) refuse such consent, in its reasonable
discretion. Among other reasons, it shall be reasonable for Landlord to withhold
its consent in any of these instances: (1) the proposed assignee or subtenant is
a governmental agency; (2) in Landlord’s reasonable judgment, the use of the
Premises by the proposed assignee or subtenant would entail any alterations that
would materially lessen the value of the leasehold improvements in the Premises;
(3) Landlord has experienced previous defaults by or is in litigation with the
proposed assignee or subtenant; (4) the use of the Premises by the proposed
assignee or subtenant will violate any applicable Legal Requirement; (5) the
proposed assignee or subtenant is an entity with whom Landlord has agreed to a
letter of intent to lease space in the Project; or (6) the assignment or
sublease is prohibited by Landlord’s lender. No failure of Landlord to deliver a
timely notice in response to the Assignment Notice, shall be deemed to be
Landlord’s consent to the proposed assignment, sublease or other transfer.
Tenant shall pay to Landlord a fee equal to One Thousand Five Hundred Dollars
($1,500) in connection with its consideration of any Assignment Notice and/or
its preparation or review of any consent documents. Notwithstanding the
foregoing, Landlord’s consent to an assignment of this Lease or a subletting of
any portion of the Premises to any entity controlling, controlled by or under
common control with Tenant (a “Control Permitted Assignment”) shall not be
required, provided that Landlord shall have the right to approve the form of any
such sublease or assignment (which approval shall not be unreasonably withheld
or delayed). In addition, Tenant shall have the right to assign this Lease,
provided that Tenant delivers written notice thereof to Landlord within 5
business days thereafter but without obtaining Landlord’s prior written consent,
to a corporation or other entity which is a successor-in-interest to Tenant, by
way of merger, consolidation or corporate reorganization, or by the purchase of
all or substantially all of the assets or the ownership interests of Tenant
provided that (i) such merger or consolidation, or such acquisition or
assumption, as the case may be, is for a good business purpose and not
principally for the purpose of transferring the Lease, and (ii) the net worth
(as determined in accordance with generally accepted accounting principles
(“GAAP”)) of the assignee is not less than the greater of the net worth (as
determined in accordance with GAAP) of Tenant as of the date of Tenant’s most
current quarterly or annual financial statements, and (iii) such assignee shall
agree in writing to assume all of the terms, covenants and conditions of this
Lease arising after the effective date of the assignment (a “Corporate Permitted
Assignment”). Control Permitted Assignments and Corporate Permitted Assignments
are hereinafter referred to as “Permitted Assignments.”
     (c) Additional Conditions. As a condition to any such assignment or
subletting, whether or not Landlord’s consent is required, Landlord may require:

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



      Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 21

     (i) that any assignee or subtenant agree, in writing at the time of such
assignment or subletting, that if Landlord gives such party notice that Tenant
is in default under this Lease, such party shall thereafter make all payments
otherwise due Tenant directly to Landlord, which payments will be received by
Landlord without any liability except to credit such payment against those due
under the Lease, and any such third party shall agree to attorn to Landlord or
its successors and assigns should this Lease be terminated for any reason;
provided, however, in no event shall Landlord or its successors or assigns be
obligated to accept such attornment; and
     (ii) A list of Hazardous Materials, certified by the proposed assignee or
sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Premises or on the
Project, prior to the proposed assignment or subletting, including, without
limitation: permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given its written consent to do so, which
consent may be withheld in Landlord’s sole and absolute discretion); and all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks installed in, on or under
the Project for the closure of any such tanks. Neither Tenant nor any such
proposed assignee or subtenant is required, however, to provide Landlord with
any portion(s) of the such documents containing information of a proprietary
nature which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities.
     (d) No Release of Tenant, Sharing of Excess Rents. Notwithstanding any
assignment or subletting, Tenant and any guarantor or surety of Tenant’s
obligations under this Lease shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease. Except with respect to a Permitted
Assignment, if the Rent due and payable by a sublessee or assignee (or a
combination of the rental payable under such sublease or assignment plus any
bonus or other consideration therefor or incident thereto in any form
attributable to the assignment or sublease) exceeds the sum of the rental
payable under this Lease, (excluding however, any Rent payable under this
Section) and actual and reasonable brokerage fees, legal costs and any design or
construction fees directly related to and required pursuant to the terms of any
such sublease) (“Excess Rent”), then Tenant shall be bound and obligated to pay
Landlord as Additional Rent hereunder 50% of such Excess Rent within 10 days
following receipt thereof by Tenant. If Tenant shall sublet the Premises or any
part thereof, Tenant hereby immediately and irrevocably assigns to Landlord, as
security for Tenant’s obligations under this Lease, all rent from any such
subletting, and Landlord as assignee and as attorney-in-fact for Tenant, or a
receiver for Tenant appointed on Landlord’s application, may collect such rent
and apply it toward Tenant’s obligations under this Lease; except that, until
the occurrence of a Default, Tenant shall have the right to collect such rent.
     (e) No Waiver. The consent by Landlord to an assignment or subletting shall
not relieve Tenant or any assignees of this Lease or any sublessees of the
Premises from obtaining the consent of Landlord to any further assignment or
subletting nor shall it release Tenant or any assignee or sublessee of Tenant
from full and primary liability under the Lease. The acceptance of Rent
hereunder, or the acceptance of performance of any other term, covenant, or
condition thereof, from any other person or entity shall not be deemed to be a
waiver of any of the provisions of this Lease or a consent to any subletting,
assignment or other transfer of the Premises.
     (f) Prior Conduct of Proposed Transferee. Notwithstanding any other
provision of this Section 22, if (i) the proposed assignee or sublessee of
Tenant has been required by any prior landlord, lender or Governmental Authority
to take remedial action in connection with Hazardous Materials contaminating a
property, where the contamination resulted from such party’s action or use of
the property in question, (ii) the proposed assignee or sublessee is subject to
an enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 22

or disposal of Hazardous Materials (including, without limitation, any order
related to the failure to make a required reporting to any Governmental
Authority), or (iii) because of the existence of a pre-existing environmental
condition in the vicinity of or underlying the Project, the risk that Landlord
would be targeted as a responsible party in connection with the remediation of
such pre-existing environmental condition would be materially increased or
exacerbated by the proposed use of Hazardous Materials by such proposed assignee
or sublessee, Landlord shall have the absolute right to refuse to consent to any
assignment or subletting to any such party.
     23. Estoppel Certificate. Tenant shall, within 10 business days of written
notice from Landlord, execute, acknowledge and deliver a statement in writing in
any form reasonably requested by a proposed lender or purchaser, (i) certifying
that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease as so
modified is in full force and effect) and the dates to which the rental and
other charges are paid in advance, if any, (ii) acknowledging that there are not
any uncured defaults on the part of Landlord hereunder, or specifying such
defaults if any are claimed, and (iii) setting forth such further information
with respect to the status of this Lease or the Premises as may be requested
thereon. Any such statement may be relied upon by any prospective purchaser or
encumbrancer of all or any portion of the real property of which the Premises
are a part. Tenant’s failure to deliver such statement within such time shall,
at the option of Landlord, be conclusive upon Tenant that the Lease is in full
force and effect and without modification except as may be represented by
Landlord in any certificate prepared by Landlord and delivered to Tenant for
execution.
     24. Quiet Enjoyment. So long as Tenant is not in Default under this Lease,
Tenant shall, subject to the terms of this Lease, at all times during the Term,
have peaceful and quiet enjoyment of the Premises against any person claiming
by, through or under Landlord.
     25. Prorations. All prorations required or permitted to be made hereunder
shall be made on the basis of a 360 day year and 30 day months.
     26. Rules and Regulations. Tenant shall, at all times during the Term and
any extension thereof, comply with all reasonable rules and regulations at any
time or from time to time established by Landlord covering use of the Premises
and the Project. The current rules and regulations are attached hereto as
Exhibit E. If there is any conflict between said rules and regulations and other
provisions of this Lease, the terms and provisions of this Lease shall control.
Landlord shall not have any liability or obligation for the breach of any rules
or regulations by other tenants in the Project and shall not enforce such rules
and regulations in a discriminatory manner.
     27. Subordination. This Lease and Tenant’s interest and rights hereunder
are hereby made and shall be subject and subordinate at all times to the lien of
any Mortgage now existing or hereafter created on or against the Project or the
Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant; provided,
however that so long as there is no Default hereunder by Tenant such
subordination shall be subject to Landlord’s SNDA Obligation (as defined below).
Tenant agrees, at the election of the Holder of any such Mortgage, to attorn to
any such Holder. Tenant agrees upon demand to execute, acknowledge and deliver
such instruments, confirming such subordination, and such instruments of
attornment as shall be requested by any such Holder, provided any such
instruments contain appropriate non-disturbance provisions assuring Tenant’s
quiet enjoyment of the Premises as set forth in this Section 27 and Section 24
hereof. Notwithstanding the foregoing, any such Holder may at any time
subordinate its Mortgage to this Lease, without Tenant’s consent, by notice in
writing to Tenant, and thereupon this Lease shall be deemed prior to such
Mortgage without regard to their respective dates of execution, delivery or
recording and in that event such Holder shall have the same rights with respect
to this Lease as though this Lease had been executed prior to the execution,
delivery and recording of such Mortgage and had been assigned to such Holder.
The term “Mortgage” whenever used in this Lease shall be deemed to include deeds
of trust, security assignments and any other encumbrances, and any reference to
the “Holder” of a Mortgage shall be deemed to include the beneficiary under a
deed of trust. As of the date of this Lease, Landlord represents that there is
no

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 23

existing Mortgage encumbering the Project. Upon written request from Tenant,
Landlord shall use reasonable efforts to obtain for execution by Tenant a
commercially reasonable form of subordination, non-disturbance and attornment
agreement (a “SNDA”) executed by the Holder of any future Mortgage with a lien
on the Project which provides subject to the terms and carve-outs reasonably
required by the Holder in such SNDA, among other things, that so long as Tenant
is not in Default of its obligations under this Lease, foreclosure or other
enforcement of such Mortgage shall not terminate this Lease and the successor to
Landlord’s interest in the Project shall recognize and be bound by the terms of
this Lease and, if applicable, the Exelixis Lease (and Landlord’s consent to the
Exelixis Sublease) including the provisions of Section 5(f) of the Work Letter
and Tenant’s right to possession of the Premises (“Landlord’s SNDA Obligation”).
Tenant acknowledges and agrees that the SNDA may provide that in no event shall
any such Holder and/or the successor to Landlord’s interest in the Project:
(i) be liable for any act or omission of any prior landlord or with respect to
events occurring prior to acquisition of ownership and, with respect to any
continuing failure by Landlord under the Lease such as the failure to perform
required maintenance and repairs, such failure shall as to such Holder or
successor only be deemed to have commenced from and after the date that such
party succeeds to Landlord’s interest in the Project and obtains written notice
from Tenant of the failure in question; (ii) except for Section 5(f) of the Work
Letter, be subject to any offsets or defenses which Tenant might have against
any prior landlord, (iii) be bound by prepayment of more than one (1) month’s
rent, or (iv) be obligated to be bound by any modifications or amendments to
this Lease not consented to in writing by such Holder or successor to Landlord’s
interest in the Project.
     28. Surrender. Upon the expiration of the Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received, subject to any Alterations or Installations
permitted by Landlord to remain in the Premises, free of Hazardous Materials
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Premises by any person other than a Landlord Party
(collectively, “Tenant HazMat Operations”) and released of all Hazardous
Materials Clearances, broom clean, ordinary wear and tear and casualty loss and
condemnation covered by Sections 18 and 19 excepted. At least 3 months prior to
the surrender of the Premises, Tenant shall deliver to Landlord a narrative
description of the actions proposed (or required by any Governmental Authority)
to be taken by Tenant in order to surrender the Premises (including any
Installations permitted by Landlord to remain in the Premises) at the expiration
or earlier termination of the Term, free from any residual impact from the
Tenant HazMat Operations and otherwise released for unrestricted use and
occupancy (the “Surrender Plan”). Such Surrender Plan shall be accompanied by a
current listing of (i) all Hazardous Materials licenses and permits held by or
on behalf of any Tenant Party with respect to the Premises, and (ii) all
Hazardous Materials used, stored, handled, treated, generated, released or
disposed of from the Premises, and shall be subject to the review and approval
of Landlord’s environmental consultant, such approval not to be unreasonably
withheld or delayed. In connection with the review and approval of the Surrender
Plan, upon the request of Landlord, Tenant shall deliver to Landlord or its
consultant such additional non-proprietary information concerning Tenant HazMat
Operations as Landlord shall request. On or before such surrender, Tenant shall
deliver to Landlord evidence that the approved Surrender Plan shall have been
satisfactorily completed and Landlord shall have the right, subject to
reimbursement at Tenant’s expense as set forth below, to cause Landlord’s
environmental consultant to inspect the Premises and perform such additional
procedures as may be deemed reasonably necessary to confirm that the Premises
are, as of the effective date of such surrender or early termination of the
Lease, free from any residual impact from Tenant HazMat Operations. Tenant shall
reimburse Landlord, as Additional Rent, for the actual reasonable out-of pocket
expense incurred by Landlord for Landlord’s environmental consultant to review
and approve the Surrender Plan and to visit the Premises and verify satisfactory
completion of the same, which cost shall not exceed $5,000. Landlord shall have
the unrestricted right to deliver such Surrender Plan and any report by
Landlord’s environmental consultant with respect to the surrender of the
Premises to third parties.
     If Tenant shall fail to prepare or submit a Surrender Plan approved by
Landlord, or if Tenant shall fail to complete the approved Surrender Plan, or if
such Surrender Plan, whether or not approved by Landlord, shall fail to
adequately address any residual effect of Tenant HazMat Operations in, on or
about

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 24

the Premises, Landlord shall have the right to take such actions as Landlord may
deem reasonable or appropriate to assure that the Premises and the Project are
surrendered free from any residual impact from Tenant HazMat Operations, the
cost of which actions shall be reimbursed by Tenant as Additional Rent, without
regard to the limitation set forth in the first paragraph of this Section 28.
     Tenant shall immediately return to Landlord all keys to parking, the
Project, restrooms or all or any portion of the Premises furnished to or
otherwise procured by Tenant. If any such key is lost, Tenant shall pay to
Landlord, at Landlord’s election, either the cost of replacing such lost key or
changing the lock or locks opened by such lost key. Any Tenant’s Property,
Alterations and property not so removed by Tenant as permitted or required
herein shall be deemed abandoned and may be stored, removed, and disposed of by
Landlord at Tenant’s expense, and Tenant waives all claims against Landlord for
any damages resulting from Landlord’s retention and/or disposition of such
property. All obligations of Tenant hereunder not fully performed as of the
termination of the Term, including the obligations of Tenant under Section 30
hereof, shall survive the expiration or earlier termination of the Term,
including, without limitation, indemnity obligations, payment obligations with
respect to Rent and obligations concerning the condition and repair of the
Premises.
     29. Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, TENANT AND
LANDLORD WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN
LANDLORD AND TENANT ARISING OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT,
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED HERETO.
     30. Environmental Requirements.
     (a) Prohibition/Compliance/Indemnity. Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated in or about, or released or disposed of
from, the Premises or the Project in violation of applicable Environmental
Requirements (as hereinafter defined) by Tenant or any Tenant Party. If Tenant
breaches the obligation stated in the preceding sentence, or if the presence of
Hazardous Materials in the Premises during the Term or any holding over results
in contamination of the Premises, the Project or any adjacent property or if
contamination of the Premises, the Project or any adjacent property by Hazardous
Materials brought into, kept, used, stored, handled, treated, generated in or
about, or released or disposed of from, the Premises by anyone other than
Landlord and Landlord’s employees, agents and contractors otherwise occurs
during the Term or any holding over, Tenant hereby indemnifies and shall defend
and hold Landlord, its officers, directors, employees, agents and contractors
harmless from any and all actions (including, without limitation, remedial or
enforcement actions of any kind, administrative or judicial proceedings, and
orders or judgments arising out of or resulting therefrom), costs, claims,
damages (including, without limitation, punitive damages and damages based upon
diminution in value of the Premises or the Project, or the loss of, or
restriction on, use of the Premises or any portion of the Project), expenses
(including, without limitation, attorneys’, consultants’ and experts’ fees,
court costs and amounts paid in settlement of any claims or actions), fines,
forfeitures or other civil, administrative or criminal penalties, injunctive or
other relief (whether or not based upon personal injury, property damage, or
contamination of, or adverse effects upon, the environment, water tables or
natural resources), liabilities or losses (collectively, “Environmental Claims”)
which arise during or after the Term as a result of such contamination. This
indemnification of Landlord by Tenant includes, without limitation, costs
incurred in connection with any investigation of site conditions or any cleanup,
treatment, remedial, removal, or restoration work required by any federal, state
or local Governmental Authority because of Hazardous Materials present in the
air, soil or ground water above, on, or under the Premises. Without limiting the
foregoing, if the presence of any Hazardous Materials on the Premises, the
Building, the Project or any adjacent property caused or permitted by Tenant or
any Tenant Party results in any contamination of the Premises, the Building, the
Project or any adjacent property, Tenant shall promptly take all actions at its
sole expense and in accordance with applicable Environmental Requirements as are
necessary to return the Premises, the Building, the Project or any adjacent
property to the condition

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 25

existing prior to the time of such contamination, provided that Landlord’s
approval of such action shall first be obtained, which approval shall not
unreasonably be withheld so long as such actions would not potentially have any
material adverse long-term or short-term effect on the Premises, the Building or
the Project. Notwithstanding anything to the contrary contained in Section 28 or
this Section 30, Tenant shall not be responsible for or have any liability to
Landlord, and the indemnification and hold harmless obligation set forth in this
paragraph shall not apply to (i) contamination in the Premises which Tenant can
prove to Landlord’s reasonable satisfaction existed in the Premises immediately
prior to the Commencement Date, (ii) the presence of any Hazardous Materials in
the Premises which Tenant can prove to Landlord’s reasonable satisfaction
migrated from outside of the Premises into the Premises, or (iii) any Hazardous
Materials that Tenant can prove to Landlord’s reasonable satisfaction were not
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Project by Tenant or any Tenant Party, unless in any case,
the presence of such Hazardous Materials (x) is the result of a breach by Tenant
of any of its obligations under this Lease, or (y) was caused, contributed to or
exacerbated by Tenant or any Tenant Party.
     (b) Business. Landlord acknowledges that it is not the intent of this
Section 30 to prohibit Tenant from using the Premises for the Permitted Use.
Tenant may operate its business according to prudent industry practices so long
as the use or presence of Hazardous Materials is strictly and properly monitored
according to all then applicable Environmental Requirements. As a material
inducement to Landlord to allow Tenant to use Hazardous Materials in connection
with its business, Tenant agrees to deliver to Landlord prior to the
Commencement Date a list identifying each type of Hazardous Materials to be
brought upon, kept, used, stored, handled, treated, generated on, or released or
disposed of from, the Premises and setting forth any and all governmental
approvals or permits required in connection with the presence, use, storage,
handling, treatment, generation, release or disposal of such Hazardous Materials
on or from the Premises (“Hazardous Materials List”). Tenant shall deliver to
Landlord an updated Hazardous Materials List at least once per calendar year
listing all Hazardous Materials which Tenant is required to disclose to any
Governmental Authority (e.g., the fire department) in connection with its use or
occupancy of the Premises. Tenant shall deliver to Landlord true and correct
copies of the following documents (the “Haz Mat Documents”) relating to the use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials prior to the Commencement Date, or if unavailable at that time,
concurrent with the receipt from or submission to a Governmental Authority:
permits; approvals; reports and correspondence; storage and management plans,
notice of violations of any Legal Requirements; plans relating to the
installation of any storage tanks to be installed in or under the Project
(provided, said installation of tanks shall only be permitted after Landlord has
given Tenant its written consent to do so, which consent may be withheld in
Landlord’s sole and absolute discretion); all closure plans or any other
documents required by any and all federal, state and local Governmental
Authorities for any storage tanks installed in, on or under the Project for the
closure of any such tanks; and a Surrender Plan (to the extent surrender in
accordance with Section 28 cannot be accomplished in 3 months). Tenant is not
required, however, to provide Landlord with any portion(s) of the Haz Mat
Documents containing information of a proprietary nature which, in and of
themselves, do not contain a reference to any Hazardous Materials or hazardous
activities. It is not the intent of this Section to provide Landlord with
information which could be detrimental to Tenant’s business should such
information become possessed by Tenant’s competitors.
     (c) Tenant Representation and Warranty. Tenant hereby represents and
warrants to Landlord that (i) neither Tenant nor any of its legal predecessors
has been required by any prior landlord, lender or Governmental Authority at any
time to take remedial action in connection with Hazardous Materials
contaminating a property which contamination was permitted by Tenant of such
predecessor or resulted from Tenant’s or such predecessor’s action or use of the
property in question, and (ii) Tenant is not subject to any enforcement order
issued by any Governmental Authority in connection with the use, storage,
handling, treatment, generation, release or disposal of Hazardous Materials
(including, without limitation, any order related to the failure to make a
required reporting to any Governmental Authority). If Landlord determines that
this representation and warranty was not true as of the date of this lease,
Landlord shall have the right to terminate this Lease in Landlord’s sole and
absolute discretion.

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 26

     (d) Testing. Landlord shall have the right to conduct annual tests of the
Premises to determine whether any contamination of the Premises or the Project
has occurred as a result of Tenant’s use. Tenant shall be required to pay the
cost of such annual test of the Premises only if there is violation of this
Section 30 or if contamination for which Tenant is responsible under this
Section 30 is identified; provided, however, that if Tenant conducts its own
tests of the Premises using third party contractors and test procedures
acceptable to Landlord which tests are certified to Landlord, Landlord shall
accept such tests in lieu of the annual tests. In addition, at any time, and
from time to time, prior to the expiration or earlier termination of the Term,
Landlord shall have the right to conduct appropriate tests of the Premises and
the Project to determine if contamination has occurred as a result of Tenant’s
use of the Premises. In connection with such testing, upon the request of
Landlord, Tenant shall deliver to Landlord or its consultant such
non-proprietary information concerning the use of Hazardous Materials in or
about the Premises by Tenant or any Tenant Party. If contamination has occurred
for which Tenant is liable under this Section 30, Tenant shall pay all costs to
conduct such tests. If no such contamination is found, Landlord shall pay the
costs of such tests (which shall not constitute an Operating Expense). Landlord
shall provide Tenant with a copy of all third party, non-confidential reports
and tests of the Premises made by or on behalf of Landlord during the Term
without representation or warranty and subject to a confidentiality agreement.
Tenant shall, at its sole cost and expense, promptly and satisfactorily
remediate any environmental conditions identified by such testing in accordance
with all Environmental Requirements. Landlord’s receipt of or satisfaction with
any environmental assessment in no way waives any rights which Landlord may have
against Tenant.
     (e) Control Areas. Tenant shall comply with all Legal Requirements
applicable to the storage of Hazardous Materials at the Project.
     (f) Underground Tanks. If underground or other storage tanks storing
Hazardous Materials located on the Premises or the Project are used by Tenant or
are hereafter placed on the Premises or the Project by Tenant, Tenant shall
install, use, monitor, operate, maintain, upgrade and manage such storage tanks,
maintain appropriate records, obtain and maintain appropriate insurance,
implement reporting procedures, properly close any underground storage tanks,
and take or cause to be taken all other actions necessary or required under
applicable state and federal Legal Requirements, as such now exists or may
hereafter be adopted or amended in connection with the installation, use,
maintenance, management, operation, upgrading and closure of such storage tanks.
     (g) Tenant’s Obligations. Tenant’s obligations under this Section 30 shall
survive the expiration or earlier termination of the Lease. During any period of
time after the expiration or earlier termination of this Lease required by
Tenant or Landlord to complete the removal from the Premises of any Hazardous
Materials (including, without limitation, the release and termination of any
licenses or permits restricting the use of the Premises and the completion of
the approved Surrender Plan), Tenant shall continue to pay the full Rent in
accordance with this Lease for any portion of the Premises not relet by Landlord
in Landlord’s sole discretion, which Rent shall be prorated daily.
     (h) Definitions. As used herein, the term “Environmental Requirements”
means all applicable present and future statutes, regulations, ordinances,
rules, codes, judgments, orders or other similar enactments of any Governmental
Authority regulating or relating to health, safety, or environmental conditions
on, under, or about the Premises or the Project, or the environment, including
without limitation, the following: the Comprehensive Environmental Response,
Compensation and Liability Act; the Resource Conservation and Recovery Act; and
all state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder. As used herein, the term “Hazardous Materials”
means and includes any substance, material, waste, pollutant, or contaminant
listed or defined as hazardous or toxic, or regulated by reason of its impact or
potential impact on humans, animals and/or the environment under any
Environmental Requirements, asbestos and petroleum, including crude oil or any
fraction thereof, natural gas liquids, liquefied natural gas, or synthetic gas
usable for fuel (or mixtures of natural gas and such synthetic gas). As defined
in Environmental Requirements, Tenant is and shall be deemed to be the
“operator” of Tenant’s “facility” and the “owner” of all Hazardous Materials
brought

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 27

on the Premises by Tenant or any Tenant Party, and the wastes, by-products, or
residues generated, resulting, or produced therefrom.
     31. Tenant’s Remedies/Limitation of Liability. Landlord shall not be in
default hereunder unless Landlord fails to perform any of its obligations
hereunder within 30 days after written notice from Tenant specifying such
failure (unless such performance will, due to the nature of the obligation,
require a period of time in excess of 30 days, then after such period of time as
is reasonably necessary). Upon any default by Landlord, Tenant shall give notice
by registered or certified mail to any Holder of a Mortgage covering the
Premises and to any landlord of any lease of property in or on which the
Premises are located and Tenant shall offer such Holder and/or landlord a
reasonable opportunity to cure the default, including time to obtain possession
of the Project by power of sale or a judicial action if such should prove
necessary to effect a cure; provided Landlord shall have furnished to Tenant in
writing the names and addresses of all such persons who are to receive such
notices. All obligations of Landlord hereunder shall be construed as covenants,
not conditions; and, except as may be otherwise expressly provided in this
Lease, Tenant may not terminate this Lease for breach of Landlord’s obligations
hereunder.
     All obligations of Landlord under this Lease will be binding upon Landlord
only during the period of its ownership of the Premises and not thereafter. The
term “Landlord” in this Lease shall mean only the owner for the time being of
the Premises. Upon the transfer by such owner of its interest in the Premises,
such owner shall thereupon be released and discharged from all obligations of
Landlord thereafter accruing, but such obligations shall be binding during the
Term upon each new owner for the duration of such owner’s ownership.
     32. Inspection and Access. Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease. Landlord and Landlord’s representatives may enter the Premises
during business hours on not less than 48 hours advance written notice (except
in the case of emergencies in which case no such notice shall be required and
such entry may be at any time) for the purpose of effecting any such repairs,
inspecting the Premises, other business purposes or showing the Premises to
prospective purchasers and, during the last 9 months of the Term, to prospective
tenants. Landlord may erect a suitable sign on the Premises stating the Premises
are available to let or that the Project is available for sale. Landlord may
grant easements, make public dedications, designate Common Areas and create
restrictions on or about the Premises, provided that no such easement,
dedication, designation or restriction materially, adversely affects Tenant’s
use or occupancy of the Premises for the Permitted Use. At Landlord’s request,
Tenant shall execute such instruments as may be necessary for such easements,
dedications or restrictions. Tenant shall at all times, except in the case of
emergencies, have the right to escort Landlord or its agents, representatives,
contractors or guests while the same are in the Premises, provided such escort
does not materially and adversely affect Landlord’s access rights hereunder.
     33. Security. Tenant acknowledges and agrees that security devices and
services, if any, while intended to deter crime may not in given instances
prevent theft or other criminal acts and that Landlord is not providing any
security services with respect to the Premises. Tenant agrees that Landlord
shall not be liable to Tenant for, and Tenant waives any claim against Landlord
with respect to, any loss by theft or any other damage suffered or incurred by
Tenant in connection with any unauthorized entry into the Premises or any other
breach of security with respect to the Premises. Tenant shall be solely
responsible for the personal safety of Tenant’s officers, employees, agents,
contractors, guests and invitees while any such person is in, on or about the
Premises and/or the Project. Tenant shall at Tenant’s cost obtain insurance
coverage to the extent Tenant desires protection against such criminal acts.
     34. Force Majeure. Neither Tenant nor Landlord shall be responsible or
liable for delays in the performance of its obligations hereunder when caused
by, related to, or arising out of acts of God, sinkholes or subsidence, strikes,
lockouts, or other labor disputes, embargoes, quarantines, weather, national,
regional, or local disasters, calamities, or catastrophes, inability to obtain
labor or materials (or

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 28

reasonable substitutes therefor) at reasonable costs or failure of, or inability
to obtain, utilities necessary for performance, governmental restrictions,
orders, limitations, regulations, or controls, national emergencies, delay in
issuance or revocation of permits, enemy or hostile governmental action,
terrorism, insurrection, riots, civil disturbance or commotion, fire or other
casualty, and other causes or events beyond the reasonable control of such party
(“Force Majeure”); provided, however, that Force Majeure shall not include the
inability to pay money (including, without limitation, the Rent due Landlord
hereunder), general economic conditions, restrictions on the availability of
credit or money, or other causes related to the particular financial condition
of a party. Any party claiming Force Majeure shall be required to notify the
other party of such Force Majeure promptly after the commencement of such Force
Majeure and shall be required to keep such other party reasonably informed
regarding the same throughout the period during which Force Majeure is being
claimed. If the happening of any such Force Majeure event only partially impairs
the performance of a party’s obligations hereunder, such party shall continue to
perform under this Lease to the fullest extent possible in light of such Force
Majeure event.
     35. Brokers. Landlord and Tenant each represents and warrants that it has
not dealt with any broker, agent or other person (collectively, “Broker”) in
connection with this transaction and that no Broker brought about this
transaction, other than CB Richard Ellis and Cresa Partners. Landlord and Tenant
each hereby agree to indemnify and hold the other harmless from and against any
claims by any Broker, other than the broker, if any named in this Section 35,
claiming a commission or other form of compensation by virtue of having dealt
with Tenant or Landlord, as applicable, with regard to this leasing transaction.
Landlord shall be responsible for all fees of Broker arising out of the
execution of this Lease in accordance with the terms of a separate written
agreement between Broker and Landlord.
     36. Limitation on Landlord’s Liability. NOTWITHSTANDING ANYTHING SET FORTH
HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE CONTRARY:
(A) LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR (AND TENANT
AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR INJURY, WHETHER
ACTUAL OR CONSEQUENTIAL TO: TENANTS PERSONAL PROPERTY OF EVERY KIND AND
DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT, INVENTORY,
SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS, PRODUCT,
SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER RECORDS OF
EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL INCOME DERIVED
OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE TO LANDLORD FOR
ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN ANY WAY UNDER
THIS LEASE OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND ANY LIABILITY OF LANDLORD HEREUNDER SHALL BE
STRICTLY LIMITED SOLELY TO LANDLORD’S INTEREST IN THE PROJECT OR ANY PROCEEDS
FROM SALE OR CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN RESPECT
OF LANDLORD’S INTEREST IN THE PROJECT OR IN CONNECTION WITH ANY SUCH LOSS; AND
(C) IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST LANDLORD IN
CONNECTION WITH THIS LEASE NOR SHALL ANY RECOURSE BE HAD TO ANY OTHER PROPERTY
OR ASSETS OF LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR CONTRACTORS. UNDER NO CIRCUMSTANCES SHALL LANDLORD OR ANY OF LANDLORDS
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE FOR INJURY TO
TENANT’S BUSINESS OR FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.
     37. Severability. If any clause or provision of this Lease is illegal,
invalid or unenforceable under present or future laws, then and in that event,
it is the intention of the parties hereto that the remainder of this Lease shall
not be affected thereby. It is also the intention of the parties to this Lease
that in lieu of each clause or provision of this Lease that is illegal, invalid
or unenforceable, there be added, as a part of this Lease, a clause or provision
as similar in effect to such illegal, invalid or unenforceable clause or
provision as shall be legal, valid and enforceable.

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 29

     38. Signs; Exterior Appearance. Tenant shall not, without the prior written
consent of Landlord, which may be granted or withheld in Landlord’s sole
discretion: (i) attach any awnings, exterior lights, decorations, balloons,
flags, pennants, banners, painting or other projection to any outside wall of
the Project, (ii) use any curtains, blinds, shades or screens other than
Landlord’s standard window coverings, (iii) coat or otherwise sunscreen the
interior or exterior of any windows, (iv) place any bottles, parcels, or other
articles on the window sills, (v) place any equipment, furniture or other items
of personal property on any exterior balcony which can be viewed from the
exterior of the Premises, or (iv) paint, affix or exhibit on any part of the
Premises or the Project any signs, notices, window or door lettering, placards,
decorations, or advertising media of any type which can be viewed from the
exterior of the Premises. Interior signs on doors and the directory tablet shall
be inscribed, painted or affixed for Tenant by Landlord at the sole cost and
expense of Tenant.
     Within 60 days of the Commencement Date, Landlord shall, at Landlord’s sole
cost, (a) remove the names on the existing monument sign closest to the Building
and replace them with Tenant’s name and logo and (b) remove the existing
Exelixis signage on the Building and replace it with Tenant’s name and logo as
provided in this paragraph. Tenant shall have the exclusive right to display, at
Landlord’s cost and expense, Tenant’s name and/or logo on the Building monument
sign located on E. Grand Avenue (“Monument Sign”). Tenant shall also have the
exclusive right to display, at Tenant’s cost and expense, signs bearing Tenant’s
name and/or logo at locations on the Building acceptable to Landlord, in
Landlord’s reasonable discretion. Notwithstanding the foregoing, Tenant
acknowledges and agrees that Tenant’s name signage on the Monument Sign and on
the Building including, without limitation, the size, color and type, shall be
subject to Landlord’s prior written approval and shall be consistent with
Landlord’s signage program at the Project and applicable Legal Requirements.
Tenant shall be responsible, at Tenant’s sole cost and expense, for the
maintenance of Tenant’s signs, for the removal of Tenant’s signs at the
expiration or earlier termination of this Lease and for the repair all damage
resulting from such removal. Landlord hereby approves of the signage described
in Exhibit H attached hereto.
     39. Right to Expand.
     (a) Expansion in the Project. Tenant shall have the one-time right,
commencing on the Commencement Date and exercisable on or before that date that
is 36 months after the Rent Commencement Date (“Expansion Right Expiration
Date”), to elect to lease (the “Expansion Right”) a minimum of 60% of the
rentable square footage of that certain building (“Expansion Space”) (in
locations within the building reasonably acceptable to both Landlord and Tenant
but Landlord may require Tenant to lease all of the space on particular
contiguous floor(s) before Tenant is permitted to lease space on any other
floor) to be constructed (“Northern Facility”) in approximately the location on
the land shown on Exhibit G attached hereto (“Northern Facility Land”), which
Northern Facility Landlord currently anticipates will contain 5 floors and a
total of approximately 161,942 rentable square feet of space. Notwithstanding
the foregoing, Tenant acknowledges and agrees that (i) Landlord shall have no
obligation to commence design and/or construction of the Northern Facility prior
to Tenant delivering an Expansion Exercise Notice (as defined below) to
Landlord, and (ii) the number of floors and anticipated square footage of the
Northern Facility is not guaranteed and is subject to change by Landlord. If
Tenant elects to exercise the Expansion Right, Tenant shall, on or before the
Expansion Right Expiration Date, deliver irrevocable written notice to Landlord
of its election to exercise the Expansion Right (“Expansion Exercise Notice”),
which Expansion Exercise Notice will set forth how much of the Northern Facility
Tenant elects to lease but in no event shall Tenant be permitted to lease less
than 60% of the rentable square footage of the Northern Facility. Tenant
acknowledges and agrees that if Tenant elects to exercise its Expansion Right,
then, commencing on the Expansion Space Rent Commencement Date (as defined
below), the Base Term of this Lease for the Premises shall automatically be
extended for 10 years and the Base Rent for the Premises shall continue at the
then current rate with the annual Rent Adjustment Percentage escalations, but
Tenant shall nonetheless be required to comply with the other provisions of the
lease agreement or lease amendment entered into with respect to the Expansion
Space following the mutual execution and delivery of the same. (For example, if
the Expansion Space Rent Commencement Date for the Expansion Space is January 1,
2012, then the Base Term of the Lease for the Premises and the Expansion
Premises shall expire on December 31, 2021.) Tenant acknowledges

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 30

and agrees that if Tenant elects to lease the Expansion Space as provided for in
this Section 39(a) prior to the Expansion Right Expiration Date, all of the
terms and conditions of this Lease shall apply to the leasing of the Expansion
Space, except that: (i) the definitions on page 1 of the Lease shall be amended
as necessary to document and reflect the addition of the Northern Facility to
the Project and Tenant’s leasing of the Expansion Space plus an increase in the
Security Deposit to reflect one month of Base Rent for the Expansion Space;
(ii) Base Rent shall be determined pursuant to the provisions of
Section 39(a)(D) below but in no event shall the initial Base Rent for the
Expansion Space be more than $3.50 per rentable square foot per month and the
same shall increase as provided for in Section 4(b) on each anniversary of the
Expansion Space Rent Commencement Date; (iii) the “Expansion Space Rent
Commencement Date” shall be the date that is 9 months after the Shell Delivery
Date (as defined below) (“Tenant’s Build-Out Period”) and Tenant shall commence
paying Base Rent and Operating Expenses for the Expansion Space on such date
except that such date shall be extended on a day for day basis due to any Force
Majeure and Landlord Delay applicable to Tenant’s construction of the Expansion
Space Tenant Improvements; (iv) Tenant shall be responsible for the construction
of tenant improvements in the Expansion Space desired by Tenant which
improvements shall be of a fixed and permanent nature approved by Landlord
(“Expansion Space Tenant Improvements”) and the parties shall enter into a work
letter for the Expansion Space substantially in the form of Exhibit C but,
instead of the Tenant Improvement Allowance and Additional Tenant Improvement
Allowance provided for in Section 5 of the Work Letter, Tenant shall receive a
tenant improvement allowance in the amount of $150 per rentable square foot of
the Expansion Space (“Expansion Space Work Letter”) which shall be disbursed as
provided for in the work letter and Tenant shall have 18 months from the Shell
Delivery Date to use such allowance and any amount not used as of the expiration
of such 18 month period shall be forfeited; (v) other than systems and
facilities dedicated solely to the Expansion Space, Tenant shall not be entitled
to maintain the Building Systems in the Northern Facility unless Tenant is
leasing the entire Northern Facility; (vi) Landlord shall make available to
Tenant its pro-rata share of the signage rights applicable to the Northern
Facility; (vii) the provisions of Section 42(s) shall not apply to the Expansion
Space and the provisions of Section 42(t) shall apply if Tenant leases the first
floor of the Northern Facility as part of the Expansion Space; and (vii) since
the Northern Facility may be a multi-tenant building Landlord may require such
other changes to the lease for the Expansion Space as would be appropriate for a
multi-tenant building. If (x) Tenant does not deliver an Expansion Exercise
Notice to Landlord on or before the Expansion Right Expiration Date or (y) no
lease amendment or lease agreement for the Expansion Space (including a
Expansion Space Work Letter), acceptable to Landlord and Tenant, each in their
respective reasonable discretion, has been executed and delivered by the parties
within 20 days after Landlord delivers a draft of the same to Tenant despite the
good faith efforts of both parties, Tenant shall be deemed to have forever
waived its right to lease the Expansion Space and this Section 39(a) shall
terminate and be of no further force or effect.
In addition to the foregoing, the following provisions shall apply following
Tenant’s election to exercise the Expansion Right:
     (A) Northern Facility, Architects and Contractors. Landlord shall be
obligated to construct the Building Shell for the Northern Facility. As used
herein, “Building Shell” shall mean a warm building shell comparable to the warm
building shell constructed by Landlord for the Building.
          Tenant acknowledges and agrees that the architect for the Northern
Facility shall be selected by Landlord, subject to Tenant’s approval, which
approval shall not be unreasonably withheld, conditioned or delayed. In
addition, Landlord shall competitively bid the construction of the Northern
Facility to 3 general contractors selected by Landlord. Landlord shall select
the winning bidder, subject to Tenant’s approval of the selected bid, which
approval shall not be unreasonably withheld, conditioned or delayed. Landlord
shall thereafter enter into a guaranteed maximum price contract with the
selected general contractor.
     (B) Plans. The plans for the Northern Facility shall be prepared by
Landlord and shall be subject to Tenant’s approval which shall not be
unreasonably withheld, conditioned or

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 31

delayed and may in no event increase Landlord’s costs or reduce the rentable
square footage of the Northern Facility. Any changes requested by Tenant shall
be set forth in a written change order. Tenant acknowledges and agrees that,
subject to changes in Legal Requirements, Tenant’s approval shall not be
required for the Building Shell to the extent that the same is comparable to the
warm building shell which Landlord constructed for the Building. Notwithstanding
anything to the contrary contained herein, to the extent set forth in a written
change order, Tenant shall be solely responsible for paying for any costs in
connection with any changes which Tenant requests to the Building Shell
(including, without limitation, with respect to any plans) whether or not such
changes are made, and any delays in the design and/or construction of the
Northern Facility caused by Tenant and/or any Tenant Party shall reduce Tenant’s
Build-Out Period on a day for day basis. Tenant acknowledges that certain plans
and other information that may be made available Tenant pursuant to the
provisions of this Section 39 constitute information that Landlord considers
confidential and, upon request from Landlord, Tenant shall execute a
confidentiality and non-disclosure agreement reasonably acceptable to Landlord
and Tenant with respect to such confidential information.
     (C) Northern Facility Budget and Schedule. Landlord shall, within a
reasonable period of time, submit to Tenant a budget (“Northern Facility
Budget”) for the estimated Total Northern Facility Expansion Costs (as defined
below), including a sample calculation of Base Rent for the Expansion Space and
a proposed construction schedule for the Northern Facility. The cost information
related to the design and construction of the Northern Facility shall be shared
with Tenant on a so called “open book basis”. The construction costs for the
Building Shell shall not exceed the final Northern Facility Budget which Tenant
shall have the right to approve (which approval shall not be unreasonably
withheld, conditioned or delayed) prior to Landlord entering into the guaranteed
maximum price contract with the general contractor for the Building Shell.
Notwithstanding anything to the contrary contained herein, Landlord shall have
the right to include a contingency of up to 8% in the Northern Facility Budget
and the same 8% contingency in the guaranteed maximum price contract with the
general contractor.
          The construction schedule shall include the following milestones (with
Tenant acknowledging and agreeing that any failure by Tenant to make its
representatives reasonably available for meetings and/or to provide information
and other approvals required of Tenant shall, along with any other delays caused
by Tenant and/or any Tenant Party in connection the design and construction of
the Northern Facility that, with respect to any such event, (i) actually
contribute to delaying (x) Landlord’s placing of Landlord’s steel order beyond
the Outside Steel Order Date or (y) construction of the Building Shell beyond
the Target Shell Delivery Date and (ii) continue for more than one day following
Landlord’s written (or email) notice to Tenant of the matter that caused the
delay, constitute a delay caused by Tenant which shall extend the dates for
Landlord’s performance of the milestones noted below on a day for day basis):
     (i) on or before the date that is 9 months after the date that the parties
have entered into the lease agreement or amendment for the Expansion Space (as
such date may be extend by delays caused by Tenant), Landlord shall place the
order for the steel for the Building Shell. If Landlord fails to timely place
the order for the steel, Landlord shall not be liable to Tenant for any loss or
damage resulting therefrom, and the lease with respect to the Expansion Space
shall not be void or voidable except as provided for in the immediately
following sentence. If, for any reason including Force Majeure (but specifically
excluding any delays caused by Tenant), Landlord fails to place the order for
the steel within 10.5 months after the parties have entered into the lease
agreement or amendment for the Expansion Space (as extended by delays caused by
Tenant, the “Outside Steel Order Date”), Tenant shall have the one time right
(“Expansion Termination Right”) to terminate the lease agreement or amendment
with respect to the Expansion Space and if so terminated, then, notwithstanding
anything to the contrary contained herein, neither Landlord nor Tenant shall
have any further rights, duties or obligations to one another with respect to
the Northern Facility. If Tenant fails to deliver

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 32

written notice to Landlord within 5 business day after the Outside Steel Order
Date of its election to terminate pursuant to the provisions of the preceding
sentence, Tenant shall be deemed to have forever waived its Expansion
Termination Right. The parties hereby agree that, if applicable, for each day
during the 1.5 month period following the expiration of the 9 month period (as
such period may be extended by delays caused by Tenant) provided for in the
first sentence of this paragraph until Landlord places the steel order, Tenant
shall be entitled, starting on the Expansion Space Rent Commencement Date, to
occupy the Expansion Space without the obligation to pay Base Rent for 1 day. If
Tenant exercises the Expansion Termination Right or Landlord places the steel
order prior to the expiration of such 9 month period (as such period may be
extended by delays caused by Tenant) the provisions of the preceding sentence
shall not apply.
     (ii) the target date for the Shell Delivery Date (as defined below) shall
be 21 months after the date that the parties have entered into the lease
agreement or amendment for the Expansion Space (“Target Shell Delivery Date”).
If Landlord fails satisfy the requirements of the preceding sentence, Landlord
shall not be liable for any loss or damage resulting therefrom but, if
applicable depending on the Shell Delivery Date, the provisions of the second to
last paragraph of this Section 39(a)(C) shall apply.
     The “Shell Delivery Date” shall mean the date that Tenant is notified
accurately by Landlord or the general contractor for the Northern Facility that
construction of the Building Shell is at a point where the Expansion Space is
weather tight and is in a condition acceptable for the commencement of
construction of the Expansion Space Tenant Improvements.
     Landlord shall deliver the Expansion Space to Tenant for the commencement
of the construction of the Expansion Space Tenant Improvements on the Shell
Delivery Date. If Landlord fails to timely deliver by the Target Shell Delivery
Date, Landlord shall not be liable to Tenant for any loss or damage resulting
therefrom except as expressly provided for below in this paragraph, and this
Lease shall not be void or voidable. If Landlord does not deliver the Expansion
Space with the Building Shell in the condition required on the Shell Delivery
Date within 120 days of the Target Shell Delivery Date (as such date may be
extended for Force Majeure and delays caused by Tenant and/or any Tenant Party,
the “Outside Date”), Tenant shall be entitled, starting on the Expansion Space
Rent Commencement Date, to occupy the Expansion Space without the obligation to
pay Base Rent, 1 day for each day following the Outside Date until the Shell
Delivery Date.
     Upon request of Landlord, Tenant shall execute and deliver a written
acknowledgement of the Shell Delivery Date, the Expansion Space Rent
Commencement Date, the Base Rent for the Expansion Space and the expiration date
of the Base Term when such are established in the form substantially similar to
the form of the “Acknowledgement of Commencement Date” attached to this Lease as
Exhibit D; provided, however, Tenant’s failure to execute and deliver such
acknowledgment shall not affect Landlord’s rights hereunder.
     Notwithstanding the foregoing, no tenant delay shall be deemed to have
occurred under this Section 39 except to the extent (x) Tenant’s and/or any
Tenant Parties’ action and/or inaction actually contributed to such delay beyond
the applicable deadline or milestone and (y) such delay continues for more than
one day following Landlord’s written (or email) notice to Tenant of the matter
that caused the delay.
     (D) Base Rent for Expansion Space. The annual Base Rent for the Expansion
Space shall, during the first year following the Expansion Space Rent
Commencement Date, be equal to the percentage of Expansion Space relative to the
rentable square footage of the Northern Facility multiplied by the product of
(i) the Total Northern Facility Expansion Costs and (ii) the Annual Rate of
Return; provided, however, that the monthly Base Rent for the Expansion Space
shall not, during the first year following the Expansion Space Rent Commencement
Date,

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 33

exceed $3.50 per rentable square foot per month for the Expansion Space and the
same shall thereafter increase as provided for in Section 4(b) on each
anniversary of the Expansion Space Rent Commencement Date. For example, if the
Total Northern Facility Expansion Costs equals $450 per rentable square foot,
then the initial Base Rent for the Expansion Space shall be $3.38 per rentable
square foot per month.
     (E) Definitions. For purposes of this Section 39(a), the following terms
apply:
     (x) “Annual Rate of Return” shall mean an annual rate of return of 9%.
     (y) “Project Close-Out” is the first date following the final completion of
the Building Shell by Landlord that (i) all contractors, subcontractors,
suppliers, architects and others who supplied labor or materials have been paid
in full; (ii) the architect or general contractor for the Northern Facility have
issued any certificate(s) of completion as may be required by Landlord; and
(iii) all punch list items have been completed; provided, however, that in no
event shall such date be deemed to occur until the Expansion Space Rent
Commencement Date.
     (z) “Total Northern Facility Expansion Costs” shall mean the sum of all of
the costs incurred by Landlord through Project Close-Out in connection with the
acquisition of the Northern Facility Land and the design and construction of the
Northern Facility and related improvements including: (i) the purchase price
allocable for Northern Facility Land (including the proposed parking structure
allocated proportionately between the Northern Facility and the Project) and
Landlord’s carrying costs for the Northern Facility Land (and proposed parking
structure) from the time of Tenant’s delivery of the Expansion Exercise Notice
through Project Close-Out, (ii) all architectural, engineering, construction,
development, project management and leasing fees (consistent with other
comparable projects in South San Francisco undertaken by Landlord and/or its
affiliates) and all reasonable legal fees allocable to the Northern Facility
(allocated proportionately to the extent such fees also relate to other portions
of the Project), (iii) Landlord’s carry costs related to the Building Shell from
the initiation of construction of the Building Shell and until the Expansion
Space Rent Commencement Date, (iv) the $150 per rentable square foot tenant
improvement allowance for the Expansion Space plus Landlord’s carry costs
related to the Expansion Space Tenant Improvements from the initiation of
construction of the Expansion Space Tenant Improvements until the Expansion
Space Rent Commencement Date, (v) infrastructure costs, impact fees, site
preparation costs, testing, labor and materials to construct the Northern
Facility and related infrastructure and improvements, permit fees and any other
governmental fees, sales taxes and fees payable to contractors, project
landscaping, water, gas and electrical fees and related miscellaneous costs, and
builder’s risk insurance and other insurance related costs (with costs described
in this clause (v) allocated proportionately to the extent such costs also
relate to other portions of the Project), and (vi) Landlord’s reasonable
financing costs (or reasonable imputed financing costs) with respect to all of
the foregoing.
     Notwithstanding the foregoing, in no event shall Total Northern Facility
Expansion Costs include (A) a project management fee to Landlord for the
construction of the Northern Facility in excess of 1.5% of the Total Northern
Facility Expansion Costs, (B) costs due to the presence of Hazardous Materials
at the Project which Tenant is not otherwise responsible for under this Lease,
(C) costs to correct code violations at the Project, (D) overtime and premium
time costs to complete the construction of the Northern Facility, (E) costs due
to casualties (other than insurance premiums and deductibles up to $50,000 which
may be included as part of Total Northern Facility Expansion Costs, (F) costs to
enforce Landlord’s rights in the event of a contractor default, (G) construction
costs in excess of the approved Northern Facility Budget (except for change
orders requested and approved by Tenant or required by Legal Requirements

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 34

which may be included as part of Total Northern Facility Expansion Costs), and
(H) costs that in and of themselves would not otherwise have been incurred by
Landlord had Tenant not elected to exercise the Expansion Right.
     (F) Tenant Default. Notwithstanding anything to the contrary contained
herein, Landlord shall have the right to suspend performance of all or any of
Landlord’s obligations under this Section 39 during any period that Tenant is in
Default under this Lease and such period of suspension shall constitute a delay
caused by Tenant; provided that Landlord has notified Tenant in writing
(including email) of Landlord’s intention to suspend performance due to such
Default.
     (b) Additional Expansions in Northern Facility. Provided that Landlord and
Tenant have entered into a lease agreement or lease amendment for Tenant to
lease the Expansion Space, Tenant shall, subject to the provisions of this
Section 39(b) and (c). have the right from time to time, until the date that is
36 months after the Expansion Right Expiration Date, to elect to expand the
Expansion Space (the “Right of First Offer”) to lease additional space(s) in the
Northern Facility (“Additional Expansion Space”) upon the terms and conditions
set forth in the immediately following paragraph; provided, however, that
Landlord and Tenant can reasonably agree on the location(s) of any Additional
Expansion Space but Landlord may require Tenant to lease all of the space on
particular contiguous floor(s) before Tenant is permitted to lease space on any
other floor. If Tenant elects to exercise the Right of First Offer, Tenant
shall, on or before the date that is 36 months after Expansion Right Expiration
Date, deliver written notice to Landlord of its election to lease Additional
Expansion Space (“Additional Expansion Space Exercise Notice”). Tenant shall
specify in each Additional Expansion Space Exercise Notice how many additional
rentable square feet Tenant desires to lease. Within 10 days after Landlord’s
receipt of each Additional Expansion Space Exercise Notice, Landlord shall
deliver a notice (“Identification Expansion Notice”) to Tenant identifying
Landlord’s proposed location of the Additional Expansion Space in the Northern
Facility (“Identified Expansion Space”). Tenant shall have 5 business days after
Landlord’s delivery of the Identification Expansion Notice to confirm that
Tenant accepts the Identified Expansion Space as Additional Expansion Space by
delivery of written notice to Landlord (“Tenant Confirmation”). If Tenant fails
to deliver a Tenant Confirmation within such 5 business day period and/or no
lease amendment or lease agreement for any Additional Expansion Space,
acceptable to Landlord and Tenant, each in their respective reasonable
discretion, has been executed and delivered by the parties within 20 days after
Landlord delivers a draft of the same to Tenant despite the good faith efforts
of both parties, Tenant shall be deemed to have rejected the Identified
Expansion Space and Landlord shall be free, subject to the provisions of Section
39(c), to lease the Identified Expansion Space to any third party.
     Tenant acknowledges and agrees that, if Tenant accepts the Identified
Expansion Space as the Additional Expansion Space by delivery of the Tenant
Confirmation, Tenant shall lease such space on all of the same terms that are
applicable to Tenant’s leasing of the Expansion Space, except that: (i) the term
of the lease with respect to the Additional Expansion Space shall commence upon
Landlord’s delivery of the Additional Expansion Space to Tenant in at least the
condition required for the Shell Delivery Date to occur with respect to the
Expansion Space and the term shall expire on the same date at as the term with
respect to the Expansion Space, (ii) Tenant shall commence paying Base Rent (at
the same per square foot rate that Tenant is then paying for the Expansion Space
as the same is thereafter adjusted as provided for in this Lease) and Operating
Expenses for the Additional Expansion Space immediately following the Tenant
Build-Out Period for the Additional Expansion Space as such period may be
extended due to Force Majeure and Landlord Delay applicable to the construction
of the tenant improvements for the Additional Expansion Space, (iii) the parties
shall enter into a work letter to be agreed upon by Landlord and Tenant as part
of the lease agreement or lease amendment for Additional Expansion Space but
which shall be substantially similar to Expansion Space Work Letter and with the
same tenant improvement allowance of $150 per rentable square foot for the
Additional Expansion Space for tenant improvements as provided for in the
Expansion Space Work Letter; and (iv) the definitions on page 1 of the Lease
will be amended as necessary to document and reflect the addition of the
Additional Expansion Space and Tenant’s leasing of the Additional Expansion
Space plus an increase in the Security Deposit to reflect one month of Base Rent
for the Additional Expansion Space. Notwithstanding

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 35

anything to the contrary contained herein, if applicable with respect to the
Additional Expansion Space, Tenant shall be solely responsible for paying for
any costs in connection with any changes which Tenant requests to the Building
Shell (including, without limitation, with respect to any plans) whether or not
such changes are made, and any delays in the design and/or construction of the
Northern Facility caused by Tenant and/or any Tenant Party shall reduce Tenant’s
Build-Out Period provided for in clause (ii) of this paragraph on a day for day
basis.
     Notwithstanding anything to the contrary contained in this Section 39(b),
Tenant may not elect to lease any space in the Northern Facility pursuant to
this Section 39(b) if Landlord has previously delivered to Tenant a Pending Deal
Notice pursuant to Section 39(c) with respect to the space in question.
     (c) Right of First Refusal. Provided that Landlord and Tenant have entered
into a lease agreement or lease amendment for Tenant to lease the Expansion
Space, any time prior to the date that is 36 months after the Expansion Right
Expiration Date that Landlord intends to agree to a written proposal (the
“Pending Deal”) to lease to any third party all or any portion of the Northern
Facility which is not being leased to Tenant, not occupied by a tenant or which,
subject to the provisions of the last paragraph of this Section 39(c), is
occupied by an existing tenant whose lease is expiring within 6 months or less
and such tenant does not wish to renew (whether or not such tenant has a right
to renew) its occupancy of such space (“Right of First Refusal Space”), Landlord
shall deliver to Tenant written notice (the “Pending Deal Notice”) of the
existence and the terms of such Pending Deal. Tenant shall be entitled to
exercise its right under this Section 39(c) only with respect to the entire
space described in the Pending Deal Notice (the “Identified RFR Space”). Within
10 business days after Tenant’s receipt of the Pending Deal Notice, Tenant shall
deliver to Landlord written notice (the “Space Acceptance Notice”) if Tenant
elects to lease the Identified RFR Space. Tenant’s right to receive the Pending
Deal Notice and election to lease or not lease the Identified RFR Space pursuant
to this Section 39(c) is hereinafter referred to as the “Right of First
Refusal.” If Tenant elects to lease the Identified RFR Space described in the
Pending Deal Notice by delivering the Space Acceptance Notice within the
required 10 business day period, Tenant shall be deemed to agree to lease the
Identified RFR Space on the terms and conditions set forth in the Pending Deal
Notice and any other terms as may be required by Landlord and Tenant, in their
respective reasonable discretion, taking into consideration the provisions of
this Lease (other than those provisions that could reasonably be considered
economic and/or deal specific provisions) and the potential multi-tenant use of
the Northern Facility. If (i) Tenant fails to deliver a Space Acceptance Notice
to Landlord within the required 10 business day period, or (ii) no lease
amendment or lease agreement for the Identified RFR Space, acceptable to
Landlord and Tenant in their respective reasonable discretion, has been executed
and delivered by the parties within 20 days after Landlord delivers a draft of
the same to Tenant despite the good faith efforts of both parties, Tenant shall
be deemed to have elected not to exercise Tenant’s right to lease the Identified
RFR Space pursuant to the Pending Deal Notice in question in which case Tenant
shall be deemed to have forever waived its right to lease the Identified RFR
Space pursuant to the Pending Deal Notice in question, this Section 39(c) shall
terminate and be of no further force or effect with respect to the Pending Deal
Notice in question, and Landlord shall have the right to lease the Identified
RFR Space to the party that was the subject of the Pending Deal Notice on
substantially the business terms and conditions set forth in the Pending Deal
Notice. Notwithstanding the foregoing, if Landlord negotiates with the proposed
tenant economic lease terms materially more favorable (but in no event shall the
economic lease terms be considered materially more favorable unless the other
proposed tenant is offered a base rental rate, tenant improvement allowance,
lease term and/or a free rent period more favorable than was offered to Tenant),
as reasonably determined by Landlord, than those offered to Tenant but rejected
as part of the Pending Deal Notice, Landlord shall be required to submit the
more favorable economic terms to Tenant for its review. Tenant shall have 7
business days after receipt of the more favorable economic terms to accept or
reject the revised terms. If Tenant rejects the more favorable terms, Landlord
shall be free to enter into a lease with the proposed tenant on such terms. The
Right of First Refusal shall be continuous during the period set forth in the
first sentence of this Section 39(c). Tenant’s rejection of any particular
Pending Deal Notice shall not relieve Landlord of its obligation to again offer
any Right of First Refusal Space to Tenant at any time that Landlord intends,
subject to the provisions of the first sentence of this Section 39(c) with

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 36

respect to an existing tenant extending the term of its lease, to again agree to
a written proposal from another party to lease such space in such period.
     Notwithstanding anything to the contrary contained herein, (i) in no event
shall Landlord be required to disclose to Tenant the name of any party with whom
Landlord intends to agree to a Pending Deal, and (ii) during the period that
Tenant’s Right of First Refusal is in effect, in no event may Landlord agree to
the extension of the term of a lease with a tenant in the Northern Facility
beyond the term (including any proposed extensions) set forth in the applicable
Pending Deal Notice delivered to Tenant with respect to such tenant’s premises
without giving Tenant the right to lease such space pursuant to the terms of
this Section 39(c).
     (d) Exceptions. Notwithstanding the above, the Expansion Right, Right of
First Offer and the Right of First Refusal shall, at Landlord’s option, not be
in effect and may not be exercised by Tenant:
     (i) during any period of time that Tenant is in Default under any provision
of the Lease; or
     (ii) if Tenant has been in Default under any provision of the Lease 3 or
more times, whether or not the Defaults are cured, during the 12 month period
prior to the date on which Tenant seeks to exercise the Expansion Right, Right
of First Offer or Right of First Refusal, as applicable.
     (e) Termination. The Expansion Right, Right of First Offer and Right of
First Refusal, as applicable, shall, at Landlord’s option, terminate and be of
no further force or effect even after Tenant’s due and timely exercise of the
Expansion Right, Right of First Offer or Right of First Refusal, as applicable,
if, after such exercise, but prior to the commencement date of the lease of such
Expansion Space, Additional Expansion Space or Identified RFR Space, as
applicable, (i) Tenant fails to timely cure any default by Tenant under the
Lease; or (ii) Tenant has Defaulted 3 or more times during the period from the
date of the exercise of the Expansion Right, Right of First Offer or Right of
First Refusal, as applicable, to the date of the commencement of the lease of
the Expansion Space, Additional Expansion Space or Identified RFR Space, as
applicable, whether or not such Defaults are cured.
     (f) Rights Personal. The Expansion Right, Right of First Offer and Right of
First Refusal are personal to Tenant and are not assignable without Landlord’s
consent, which may be granted or withheld in Landlord’s sole discretion separate
and apart from any consent by Landlord to an assignment of Tenant’s interest in
the Lease except that they may be assigned in connection with any Permitted
Assignment of this Lease.
     (g) No Extensions. The period of time within which the Expansion Right,
Right of First Offer or Right of First Refusal may be exercised shall not be
extended or enlarged for any reason. The parties acknowledge that the time
period for Tenant’s response to a Pending Deal Notice is only triggered when
Tenant receives such Pending Deal Notice.
     40. Right to Extend Term. Tenant shall have the right to extend the Term of
the Lease upon the following terms and conditions:
     (a) Extension Rights. Tenant shall have 2 consecutive rights (each, an
“Extension Right”) to extend the term of this Lease for 5 years each (each, an
“Extension Term”) on the same terms and conditions as this Lease (other than
with respect to Base Rent and the Work Letter) by giving Landlord written notice
of its election to exercise each Extension Right at least 9 months prior, and no
earlier than 12 months prior, to the expiration of the Base Term of the Lease or
the expiration of any prior Extension Term.
     Upon the commencement of any Extension Term, Base Rent shall be payable at
the Market Rate (as defined below). Base Rent shall thereafter be adjusted on
each annual anniversary of the

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 37

commencement of such Extension Term by a percentage as agreed to by Landlord and
Tenant at the time the Market Rate is determined. As used herein, “Market Rate”
shall mean the then market rental rate as agreed to by Landlord and agreed to by
Tenant. In addition, Landlord may impose a market rent for the parking rights
provided hereunder; provided, however, that Landlord shall not charge rent for
parking rights during any Extension Term unless Landlord is required to do so by
any Governmental Authority or as part of a traffic mitigation or similar such
plan.
     If, on or before the date which is 180 days prior to the expiration of the
Base Term of this Lease, or the expiration of any prior Extension Term, as
applicable, Landlord and Tenant have not agreed upon the Market Rate and the
rent escalations during the applicable Extension Term after negotiating in good
faith, Tenant shall be deemed to have elected arbitration as described in
Section 40(b). If Tenant has elected to exercise the Extension Right by
delivering notice to Landlord as required in this Section 40(a), Tenant shall
have no right thereafter to rescind or elect not to extend the term of the Lease
for the Extension Term and Landlord shall be obligated to extend the Term of
this Lease for the Extension Term.
     (b) Arbitration.
     (i) Within 10 days of Tenant’s notice to Landlord of its election (or
deemed election) to arbitrate Market Rate and escalations, each party shall
deliver to the other a proposal containing the Market Rate and escalations that
the submitting party believes to be correct (“Extension Proposal”). If either
party fails to timely submit an Extension Proposal, the other party’s submitted
proposal shall determine the Base Rent and escalations for the Extension Term.
If both parties submit Extension Proposals, then Landlord and Tenant shall meet
within 7 days after delivery of the last Extension Proposal and make a good
faith attempt to mutually appoint a single Arbitrator (and defined below) to
determine the Market Rate and escalations. If Landlord and Tenant are unable to
agree upon a single Arbitrator, then each shall, by written notice delivered to
the other within 10 days after the meeting, select an Arbitrator. If either
party fails to timely give notice of its selection for an Arbitrator, the other
party’s submitted proposal shall determine the Base Rent and any escalations for
the Extension Term. The 2 Arbitrators so appointed shall, within 5 business days
after their appointment, appoint a third Arbitrator. If the 2 Arbitrators so
selected cannot agree on the selection of the third Arbitrator within the time
above specified, then either party, on behalf of both parties, may request such
appointment of such third Arbitrator by application to any state court of
general jurisdiction in the jurisdiction in which the Premises are located, upon
10 days prior written notice to the other party of such intent.
     (ii) The decision of the Arbitrator(s) shall be made within 30 days after
the appointment of a single Arbitrator or the third Arbitrator, as applicable.
The decision of the single Arbitrator shall be final and binding upon the
parties. The average of the two closest Arbitrators in a three Arbitrator panel
shall be final and binding upon the parties. Each party shall pay the fees and
expenses of the Arbitrator appointed by or on behalf of such party and the fees
and expenses of the third Arbitrator shall be borne equally by both parties. If
the Market Rate and escalations are not determined by the first day of the
Extension Term, then Tenant shall pay Landlord Base Rent in an amount equal to
the Base Rent in effect immediately prior to the Extension Term and increased by
the Rent Adjustment Percentage until such determination is made. After the
determination of the Market Rate and escalations, the parties shall make any
necessary adjustments to such payments made by Tenant. Landlord and Tenant shall
then execute an amendment recognizing the Market Rate and escalations for the
Extension Term.
     (iii) An “Arbitrator” shall be any person appointed by or on behalf of
either party or appointed pursuant to the provisions hereof and: (i) shall be
(A) a member of the American Institute of Real Estate Appraisers with not less
than 10 years of experience in the appraisal of improved office and high tech
industrial real estate in the greater South San Francisco area, or (B) a
licensed commercial real estate broker with not less than 15 years experience
representing landlords and/or tenants in the leasing of high tech or life
sciences space in the greater South San Francisco area, (ii) devoting
substantially all of their time to professional appraisal or

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 38

brokerage work, as applicable, at the time of appointment and (iii) be in all
respects impartial and disinterested.
     (c) Rights Personal. Extension Rights are personal to Tenant and are not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease, except that they may be assigned
in connection with any Permitted Assignment of this Lease.
     (d) Exceptions. Notwithstanding anything set forth above to the contrary,
Extension Rights shall not be in effect and Tenant may not exercise any of the
Extension Rights:
     (i) during any period of time that Tenant is in Default under any provision
of this Lease; or
     (ii) if Tenant has been in Default under any provision of this Lease 3 or
more times, whether or not the Defaults are cured, during the 12 month period
immediately prior to the date that Tenant intends to exercise an Extension
Right, whether or not the Defaults are cured.
     (e) No Extensions. The period of time within which any Extension Rights may
be exercised shall not be extended or enlarged for any reason.
     (f) Termination. The Extension Rights shall terminate and be of no further
force or effect even after Tenant’s due and timely exercise of an Extension
Right, if, after such exercise, but prior to the commencement date of an
Extension Term, (i) Tenant fails to timely cure any default by Tenant under this
Lease; or (ii) Tenant has Defaulted 3 or more times during the period from the
date of the exercise of an Extension Right to the date of the commencement of
the Extension Term, whether or not such Defaults are cured.
     41. Additional Premises. As of the date of this Lease, the balance of the
Building, consisting of the third and fourth floors and the server room on the
first floor of the Building containing a total of approximately 71,746 rentable
square feet (the “Additional Space”), is subject to that certain Lease Agreement
between Landlord and Exelixis, Inc., a Delaware corporation (“Exelixis”),dated
as of September 14, 2007 (as the same may have been or may in the future be
amended, the “Exelixis Lease”). Tenant shall have the right to occupy the
Additional Space (other than the server room) as of the Commencement Date
pursuant to a sublease agreement between Exelixis and Tenant (the “Exelixis
Sublease”), which Exelixis Sublease shall be subject to Landlord’s written
consent. Landlord and Tenant hereby agree that, so long as this Lease remains in
full force and effect at the expiration of the Exelixis Lease, which is
scheduled to occur on November 30, 2015, then, commencing on December 1, 2015
(“AP Commencement Date”), the Premises shall be automatically expanded to
include the Additional Space and the Additional Space shall be subject to all of
the terms and conditions of this Lease; provided, however, that as of the AP
Commencement Date, (a) the Rentable Area of Premises shall be increased to
129,501 rentable square feet, (b) Tenant shall be required to pay Base Rent for
the Additional Space at the same per square foot rate of Base Rent then being
paid by Tenant with respect to the original Premises, (c) Tenant’s Share of
Operating Expenses of Building shall be increased to 100%, (d) Tenant’s Share of
Operating Expenses of the Project shall be proportionately adjusted, subject to
further adjustment pursuant to the last paragraph of Section 5, and (e) Tenant
shall accept the Additional Space in its then as is condition and Landlord shall
not be obligated to make any tenant improvements to the Additional Space or
provide Tenant with any tenant improvement allowance. Notwithstanding anything
to the contrary in this Lease, this Lease is expressly conditioned upon the
occurrence of the following concurrent with the mutual execution and delivery of
this Lease by Landlord and Tenant: (i) the execution and delivery by and between
Exelixis and Tenant of the Exelixis Sublease on terms and conditions acceptable
to Tenant, and (ii) Landlord’s written consent to the Exelixis Sublease, which
consent shall contain Landlord’s agreement that (a) Tenant’s continued occupancy
of the Additional Space following November 30, 2015, shall be pursuant to this
Lease and shall not constitute a holdover under the Exelixis

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 39

Lease and (b) Exelixis shall have no obligation to remove or restore any
existing alterations in the Additional Space or to remove or restore any Tenant
Improvements.
     Notwithstanding the foregoing, Landlord agrees that if the Exelixis Lease
terminates prior to November 30, 2015, then, notwithstanding anything to the
contrary contained in this Lease, the AP Commencement Date shall be amended to
be the day immediately after the date of such early termination of the Exelixis
Lease (“Early AP Commencement Date”); provided, however, that (i) Tenant shall,
commencing on the later of the Early AP Commencement Date and the Start Date (as
defined in the Sublease) through November 30, 2015, be required to (a) pay Base
Rent in the amount provided for in the Sublease which shall in no event be less
than the amount of $111,699.25 per month as increased by 3% on each anniversary
of the Start Date, plus base rent for 3,008 rentable square foot server room on
the first floor of the Building at the same base rent that is then being paid on
a per square foot basis under the Sublease for the balance of the Additional
Space (as the same is adjusted by the annual 3% increases), and (b) Tenant’s
Share of Operating Expenses of the Building and the Project (as the same may be
adjusted as provided for in this Lease) with respect to the Additional Space
(i.e. 55.4% for the balance of the Building) and (ii) if the Exelixis Lease has
terminated due to a casualty or condemnation, such casualty or condemnation
shall be deemed to have occurred during the Base Term of this Lease and the
rights and obligations of Landlord and Tenant with respect to this Lease shall
be governed by Section 18 or Section 19 of this Lease, as applicable.
     42. Miscellaneous.
     (a) Notices. All notices or other communications between the parties shall
be in writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if delivered in person, or upon actual receipt
if delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth above. Landlord and Tenant may from time to
time by written notice to the other designate another address for receipt of
future notices.
     (b) Joint and Several Liability. If and when included within the term
“Tenant,” as used in this instrument, there is more than one person or entity,
each shall be jointly and severally liable for the obligations of Tenant.
     (c) Financial Information. Upon Landlord’s request, Tenant shall furnish
Landlord with true and complete copies of (i) Tenant’s most recent audited
annual financial statements within 90 days of the end of each of Tenant’s fiscal
years during the Term, (ii) Tenant’s most recent unaudited quarterly financial
statements within 45 days of the end of each of Tenant’s first three fiscal
quarters of each of Tenant’s fiscal years during the Term, (iii) at Landlord’s
request from time to time, updated business plans, including cash flow
projections and/or pro forma balance sheets and income statements, all of which
shall be treated by Landlord as confidential information belonging to Tenant,
(iv) corporate brochures and/or profiles prepared by Tenant for prospective
investors, and (v) any other financial information or summaries that Tenant
typically provides to its lenders or shareholders. So long as Tenant is a
“public company” and its financial information is publicly available, then the
foregoing delivery requirements of this Section 42(c) shall not apply.
     (d) Recordation. Neither this Lease nor a memorandum of lease shall be
filed by or on behalf of Tenant in any public record. Landlord may prepare and
file, and upon request by Landlord Tenant will execute, a memorandum of lease.
     (e) Interpretation. The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto. Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires. The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 40

     (f) Not Binding Until Executed. The submission by Landlord to Tenant of
this Lease shall have no binding force or effect, shall not constitute an option
for the leasing of the Premises, nor confer any right or impose any obligations
upon either party until execution of this Lease by both parties.
     (g) Limitations on Interest. It is expressly the intent of Landlord and
Tenant at all times to comply with applicable law governing the maximum rate or
amount of any interest payable on or in connection with this Lease. If
applicable law is ever judicially interpreted so as to render usurious any
interest called for under this Lease, or contracted for, charged, taken,
reserved, or received with respect to this Lease, then it is Landlord’s and
Tenant’s express intent that all excess amounts theretofore collected by
Landlord be credited on the applicable obligation (or, if the obligation has
been or would thereby be paid in full, refunded to Tenant), and the provisions
of this Lease immediately shall be deemed reformed and the amounts thereafter
collectible hereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder.
     (h) Choice of Law. Construction and interpretation of this Lease shall be
governed by the internal laws of the state in which the Premises are located,
excluding any principles of conflicts of laws.
     (i) Time. Time is of the essence as to the performance of Tenant’s
obligations under this Lease.
     (j) OFAC. Tenant, and to Tenant’s knowledge, all beneficial owners of
Tenant, are currently (a) in compliance with and shall at all times during the
Term of this Lease remain in compliance with the regulations of the Office of
Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury and any
statute, executive order, or regulation relating thereto (collectively, the
“OFAC Rules”), (b) not listed on, and shall not during the term of this Lease be
listed on, the Specially Designated Nationals and Blocked Persons List
maintained by OFAC and/or on any other similar list maintained by OFAC or other
governmental authority pursuant to any authorizing statute, executive order, or
regulation, and (c) not a person or entity with whom a U.S. person is prohibited
from conducting business under the OFAC Rules.
     (k) Incorporation by Reference. All exhibits and addenda attached hereto
are hereby incorporated into this Lease and made a part hereof. If there is any
conflict between such exhibits or addenda and the terms of this Lease, such
exhibits or addenda shall control.
     (l) Entire Agreement. This Lease, including the exhibits attached hereto,
constitutes the entire agreement between Landlord and Tenant pertaining to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
understandings, letters of intent, negotiations and discussions, whether oral or
written, of the parties, and there are no warranties, representations or other
agreements, express or implied, made to either party by the other party in
connection with the subject matter hereof except as specifically set forth
herein.
     (m) No Accord and Satisfaction. No payment by Tenant or receipt by Landlord
of a lesser amount than the monthly installment of Base Rent or any Additional
Rent will be other than on account of the earliest stipulated Base Rent and
Additional Rent, nor will any endorsement or statement on any check or letter
accompanying a check for payment of any Base Rent or Additional Rent be an
accord and satisfaction. Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or to pursue
any other remedy provided in this Lease.
     (n) Hazardous Activities. Notwithstanding any other provision of this
Lease, Landlord, for itself and its employees, agents and contractors, reserves
the right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses. In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s reasonable
discretion, for all such repairs and services, and Landlord shall, to the extent

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 41

required, equitably adjust Tenant’s Share of Operating Expenses in respect of
such repairs or services to reflect that Landlord is not providing such repairs
or services to Tenant.
     (o) Construction of Remainder of Project. Tenant acknowledges that Landlord
intends to construct other buildings at the Project in the future and that the
same may adversely impact Tenant’s access to and use of the Project. In
constructing additional improvements on the Project, Landlord shall endeavor to
minimize disturbance to Tenant’s use of the Premises and/or Tenant’s parking
rights.
     (p) Roof Equipment. Subject to the provisions of this Lease, during the
Term, Tenant may, at its sole cost, install, maintain, and from time to time
replace mechanical, security and/or process equipment on the roof of the
Building (collectively, “Roof Equipment”), at no additional rental expense to
Tenant (other than reimbursing Landlord for any costs reasonably incurred by
Landlord in connection with the exercise by Tenant of any rights granted to
Tenant under this Section 42(p)); provided, however, that (i) Tenant shall
obtain Landlord’s prior written approval of the proposed size, weight and
location of the Roof Equipment and method for fastening the same to the roof,
(ii) Tenant shall, at its sole cost, comply with reasonable requirements imposed
by Landlord and all Legal Requirements and the conditions of any bond or
warranty maintained by Landlord on the roof, (iii) Tenant shall be responsible
for paying for any structural upgrades that may be reasonably required by
Landlord in connection with the Roof Equipment, and (iv) Tenant shall remove, at
its expense, at the expiration or earlier termination of this Lease, any Roof
Equipment which Landlord requires to be removed at the time Landlord consents to
the installation of such equipment, other than Roof Equipment installed as part
of the Tenant Improvements, which may be surrendered by Tenant. Landlord shall
have the right to supervise any roof penetration. Tenant shall repair any damage
to the Building caused by Tenant’s installation, maintenance, replacement, use
or removal of the Roof Equipment. Tenant shall install, use, maintain and repair
the Roof Equipment, and use the access areas, so as not to damage or interfere
with the operation of the Building or with the occupancy or activities of any
other tenant of the Building. Landlord shall give Tenant written notice and
30 days to cure such interference before requiring Tenant to remove any Roof
Equipment. Tenant shall protect, defend, indemnify and hold harmless Landlord
from and against claims, damages, liabilities, costs and expenses of every kind
and nature, including attorneys’ fees, incurred by or asserted against Landlord
arising out of Tenant’s installation, maintenance, replacement, use or removal
of the Roof Equipment except to the extent caused by the willful misconduct or
negligence of Landlord or the default by Landlord in the performance of its
obligations under this Lease. Tenant’s right to use the roof as contemplated in
this Section 41(p) shall be non-exclusive with any other tenant(s) in the
Building until and during such time as Tenant leases the entire Building.
     (q) Hazardous Materials Storage Area. In connection with its use of the
Premises, Tenant shall have the right, during the Term, to the use of certain
space designated by Landlord on Exhibit J for the storage of chemicals,
Hazardous Materials waste and other Hazardous Materials (“HazMat Safety Storage
Area”). Tenant shall maintain appropriate records, obtain and maintain
appropriate insurance, implement reporting procedures, and take or cause to be
taken all other actions necessary or required under applicable state and federal
Legal Requirements in connection with the use of the HazMat Safety Storage Area.
Tenant shall surrender the HazMat Safety Storage Area in accordance with the
requirements of Section 28 hereof.
     (r) New Generator. In connection with its the use of the Premises, Tenant
may install an emergency generator (a “New Generator”) as part of the Tenant
Improvements, in a location shown on Exhibit J, and if such New Generator is
installed as part of the Tenant Improvements and paid for out of the Tl
Allowance, the New Generator shall be the property of Landlord and may not be
removed by Tenant. Tenant shall reimburse Landlord for any costs reasonably
incurred by Landlord in connection with the exercise by Tenant of any rights
granted to Tenant under this Section 42(r). Tenant shall, at its sole cost,
comply with reasonable requirements imposed by Landlord and all Legal
Requirements. Landlord shall have the right to supervise the installation of the
New Generator. Tenant shall protect, defend, indemnify and hold harmless
Landlord from and against claims, damages, liabilities, costs and expenses of
every kind and nature, including attorneys’ fees, incurred by or asserted
against Landlord arising out of Tenant’s installation, maintenance and/or use of
the New Generator except to the extent

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 42

caused by the willful misconduct or negligence of Landlord or the default by
Landlord in the performance of its obligations under this Lease.
     (s) Existing Exelixis Generator. Tenant acknowledges that the existing
emergency generator being used by Exelixis and located in the area shown
Exhibit J (“Existing Generator”) is the property of Landlord and the same may
not be removed by Tenant. Tenant shall have the right to maintain and use the
Existing Generator following the expiration or earlier termination of the
Exelixis Lease; provided, however, that Tenant shall protect, defend, indemnify
and hold harmless Landlord from and against claims, damages, liabilities, costs
and expenses of every kind and nature, including attorneys’ fees, incurred by or
asserted against Landlord arising out of Tenant’s maintenance and/or use of the
Existing Generator except to the extent caused by the willful misconduct or
negligence of Landlord or the default by Landlord in the performance of its
obligations under this Lease.
     (t) Patio Area. In connection with its use of the Premises, Tenant shall
have the exclusive right to use the outdoor patio area to be shown in an area to
be mutually approved by the parties on the Tl Construction Drawings (“Patio
Area”); provided, however, that in all respects such Patio Area complies with
all present and/or future approvals granted by the City of South San Francisco
and all other Legal Requirements and rules and regulations applicable to the
Project. Subject to the provisions of this Section 42(t), Tenant may place
furniture outside of the Premises in the Patio Area. Tenant shall have all of
the same obligations with respect to the Patio Area that Tenant has under this
Lease with respect to the Premises, except that Tenant shall not be required to
pay additional Base Rent with respect to any Patio Area. Tenant shall, at
Tenant’s sole cost and expense, shall maintain any such Patio Area free of trash
and debris. Tenant’s right to the Patio Area is neither transferable nor
assignable except together with this Lease.
[Signatures on next page]

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Net Multi-Tenant Laboratory   249 E. Grand/Onyx — Page 43

     IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
day and year first above written.

            TENANT:
ONYX PHARMACEUTICALS, INC.,

a Delaware corporation
      By:   /s/ N. Anthony Coles        Its: CEO                      By:   /s/
Matthew K. Fust        Its: CFO                LANDLORD:

ARE-SAN FRANCISCO NO. 12, LLC,
a Delaware limited liability company
      By:   ALEXANDRIA REAL ESTATE EQUITIES, L.P.         a Delaware limited
partnership,        its managing member              By:   ARE-QRS CORP.,      
  a Maryland corporation,
its general partner              By:   /s/ Eric S. Johnson         Its: Eric S.
Johnson
       Vice President
       Real Estate Legal Affairs   

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



         

    249 E. Grand/Onyx — Page 1

EXHIBIT A TO LEASE
DESCRIPTION OF PREMISES
(GRAPHIC) [f56654f5665402.gif]

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



    249 E. Grand/Onyx — Page 2

(GRAPHIC) [f56654f5665403.gif]

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



    249 E. Grand/Onyx — Page 1

EXHIBIT B TO LEASE
DESCRIPTION OF PROJECT
(GRAPHIC) [f56654f5665404.gif]

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Work Letter — Tenant Build   249 E. Grand/Onyx — Page 1

EXHIBIT C TO LEASE
WORK LETTER
     THIS WORK LETTER (this “Work Letter”) is incorporated into that certain
Lease Agreement (the “Lease”) dated as of July 9, 2010 by and between ARE-SAN
FRANCISCO NO. 12, LLC, a Delaware limited liability company (“Landlord”), and
ONYX PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”). Any initially
capitalized terms used but not defined herein shall have the meanings given them
in the Lease.
     1.   General Requirements.
     (a) Tenant’s Authorized Representative. Tenant designates David Benjamin
and Matthew K. Fust (either such individual acting alone, “Tenant’s
Representative”) as the only persons authorized to act for Tenant pursuant to
this Work Letter. Landlord shall not be obligated to respond to or act upon any
request, approval, inquiry or other communication (“Communication”) from or on
behalf of Tenant in connection with this Work Letter unless such Communication
is in writing from Tenant’s Representative. Tenant may change either Tenant’s
Representative at any time upon not less than 5 business days advance written
notice to Landlord.
     (b) Landlord’s Authorized Representative. Landlord designates Stephen
Richardson and Greg Gehlen (either such individual acting alone, “Landlord’s
Representative”) as the only persons authorized to act for Landlord pursuant to
this Work Letter. Tenant shall not be obligated to respond to or act upon any
request, approval, inquiry or other Communication from or on behalf of Landlord
in connection with this Work Letter unless such Communication is in writing from
Landlord’s Representative. Landlord may change either Landlord’s Representative
at any time upon not less than 5 business days advance written notice to Tenant.
     (c) Architects, Consultants and Contractors. Landlord and Tenant hereby
acknowledge and agree that the architect (the “TI Architect”) for the Tenant
Improvements (as defined in Section 2(a) below), the general contractor and any
subcontractors for the Tenant Improvements shall be selected by Tenant, subject
to Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Landlord shall be named a third party beneficiary of any
contract entered into by Tenant with the TI Architect, any consultant, any
contractor or any subcontractor, and of any warranty made by any contractor or
any subcontractor. Landlord hereby approves of DGA Architects as Tenant’s
architect and any of BNBuilders, Landmark Construction or XL Construction as
Tenant’s contractor.
     2. Tenant Improvements.
     (a) Tenant Improvements Defined. As used herein, “Tenant Improvements”
shall mean all improvements to the Building (including the roof and outdoor
areas serving the Building) desired by Tenant of a fixed and permanent nature.
Other than funding the TI Allowance (as defined below) as provided herein and as
otherwise expressly set forth in this Lease, Landlord shall not have any
obligation whatsoever with respect to the finishing of the Premises for Tenant’s
use and occupancy.
     (b) Tenant’s Space Plans. Tenant shall deliver to Landlord schematic
drawings and outline specifications (the “TI Design Drawings”) detailing
Tenant’s requirements for the Tenant Improvements within 30 days of the date
hereof. Not more than 7 days thereafter, Landlord shall deliver to Tenant the
written objections, questions or comments of Landlord and the TI Architect with
regard to the TI Design Drawings. Tenant shall cause the TI Design Drawings to
be revised to address such written comments and shall resubmit said drawings to
Landlord for approval within 30 days thereafter. Such process shall continue
until Landlord has approved the TI Design Drawings. Subject to the provisions of
this Section 2, Landlord approves of the Tenant Improvements as described in
Schedule 1 of this Work Letter and shall not unreasonably withhold its consent
to the TI Design Drawings or TI Construction Drawings to the

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Work Letter — Tenant Build   249 E. Grand/Onyx — Page 2

extent consistent therewith. Landlord shall respond to any request for approval
in this Work Letter within the time period set forth herein, or if no time
period is specified, within 5 business days. If Landlord fails to respond within
the required time period, Tenant may submit a second written request to Landlord
for approval which notice shall specifically describe the approval being sought
and state that Landlord’s failure to respond within 5 business days shall be
deemed to constitute Landlord’s approval of the matter in question and that from
the date Landlord’s approval was due until the earlier of Landlord’s response or
the expiration of such 5 business day period shall constitute a Landlord Delay
(as defined below); provided, however, that in no event shall the Landlord Delay
actually commence unless and until Landlord’s receives written notice from
Tenant notifying Landlord of the existence of such Landlord Delay.
     (c) Working Drawings. Not later than 15 business days following the
approval of the TI Design Drawings by Landlord, Tenant shall cause the TI
Architect to prepare and deliver to Landlord for review and comment construction
plans, specifications and drawings for the Tenant Improvements (“TI Construction
Drawings”), which TI Construction Drawings shall be prepared substantially in
accordance with the TI Design Drawings. Tenant shall be solely responsible for
ensuring that the TI Construction Drawings reflect Tenant’s requirements for the
Tenant Improvements. Landlord shall deliver its written comments on the TI
Construction Drawings to Tenant not later than 10 business days after Landlord’s
receipt of the same; provided, however, that Landlord may not disapprove any
matter that is consistent with the TI Design Drawings. Tenant and the TI
Architect shall consider all such comments in good faith and shall, within 10
business days after receipt, notify Landlord how Tenant proposes to respond to
such comments. Any disputes in connection with such comments shall be resolved
in accordance with Section 2(d) hereof. Provided that the design reflected in
the TI Construction Drawings is consistent with the TI Design Drawings or
otherwise reasonably approved by Landlord, Landlord shall approve the TI
Construction Drawings submitted by Tenant. Once approved by Landlord, subject to
the provisions of Section 4 below, Tenant shall not materially modify the TI
Construction Drawings except as may be reasonably required in connection with
the issuance of the TI Permit (as defined in Section 3(a) below).
     (d) Approval and Completion. If any dispute regarding the design of the
Tenant Improvements is not settled within 10 business days after notice of such
dispute is delivered by one party to the other, Tenant may make the final
decision regarding the design of the Tenant Improvements, provided (i) Tenant
acts reasonably and such final decision is either consistent with or a
compromise between Landlord’s and Tenant’s positions with respect to such
dispute, (ii) that all costs and expenses resulting from any such decision by
Tenant shall be payable out of the TI Allowance (as defined in Section 5(d)
below) or otherwise by Tenant, and (iii) Tenant’s decision will not affect the
base Building, structural components of the Building or any Building systems (in
which case Landlord shall make the final decision). Any changes to the TI
Construction Drawings following Landlord’s and Tenant’s approval of same
requested by Tenant shall be processed as provided in Section 4 hereof.
     (e)  No Obligation to Build Tenant Improvements. Notwithstanding anything
to the contrary in this Work Letter, Tenant’s failure to design or construct the
Tenant Improvements or meet any of the time periods set forth in this Work
Letter for construction of the Tenant Improvements shall not be a default under
this Lease. Other than with respect to Landlord Delay as provided for in this
Work Letter, nothing contained in this Work Letter shall delay the Rent
Commencement Date.
      3. Performance of the Tenant Improvements.
     (a) Commencement and Permitting of the Tenant Improvements. Tenant shall
commence construction of the Tenant Improvements upon obtaining and delivering
to Landlord a building permit (the “TI Permit”) authorizing the construction of
the Tenant Improvements consistent with the TI Construction Drawings approved by
Landlord. The cost of obtaining the TI Permit shall be payable from the TI
Allowance. Landlord shall assist Tenant in obtaining the TI Permit. Prior to the
commencement of the Tenant Improvements, Tenant shall deliver to Landlord a copy
of any contract with Tenant’s contractors (including the TI Architect), and
certificates of insurance from any contractor performing any part of the Tenant
Improvement evidencing industry standard commercial general liability,
automotive

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Work Letter — Tenant Build   249 E. Grand/Onyx — Page 3

liability, “builder’s risk”, and workers’ compensation insurance. Tenant shall
cause the general contractor to provide a certificate of insurance naming
Landlord, Alexandria Real Estate Equities, Inc., and Landlord’s lender (if any)
as additional insureds for the general contractor’s liability coverages required
above.
     (b) Selection of Materials, Etc. Where more than one type of material or
structure is indicated on the TI Construction Drawings approved by Tenant and
Landlord, the option will be within Tenant’s reasonable discretion if the matter
concerns the Tenant Improvements, and within Landlord’s reasonable discretion if
the matter concerns the structural components of the Building or any Building
system.
     (c) Tenant Liability. Tenant shall be responsible for correcting any
deficiencies or defects in the Tenant Improvements.
     (d) Substantial Completion. Tenant shall substantially complete or cause to
be substantially completed the Tenant Improvements in a good and workmanlike
manner, in accordance with the TI Permit subject, in each case, to Minor
Variations and normal “punch list” items of a non-material nature which do not
interfere with the use of the Premises (“Substantial Completion” or
“Substantially Complete”). Upon Substantial Completion of the Tenant
Improvements, Tenant shall require the TI Architect and the general contractor
to execute and deliver, for the benefit of Tenant and Landlord, a Certificate of
Substantial Completion in the form of the American Institute of Architects
(“AIA”) document G704. For purposes of this Work Letter, “Minor Variations”
shall mean any modifications reasonably required: (i) to comply with all
applicable Legal Requirements and/or to obtain or to comply with any required
permit (including the TI Permit); (ii) to comport with good design, engineering,
and construction practices which are not material; or (iii) to make reasonable
adjustments for field deviations or conditions encountered during the
construction of the Tenant Improvements.
     (e) Landlord Delay. As provided for in Section 2 of the Lease, the Outside
Date shall be extended one day for each day that Substantial Completion of the
Tenant Improvements is delayed due to Landlord Delay. As used herein, “Landlord
Delay” shall mean any delay or failure to act by Landlord after the date hereof
(other than a matter which qualifies as a Force Majeure or a delay by Tenant)
within the time period required for such action pursuant to this Work Letter (or
if no period is provided for then within a reasonable period of time after
written request to Landlord from Tenant) which delay or failure actually causes
or results in a delay in Substantial Completion of the Tenant Improvements. The
general contractor for the Tenant Improvements shall make the determination
regarding the date on which Substantial Completion of the Tenant Improvements
would have occurred but for such Landlord Delay; provided, however, that
Landlord may challenge such determination by naming an architect or general
contractor reasonably acceptable to Tenant to make a final determination as to
the Landlord Delay, if any. In no event shall a Landlord Delay commence unless
and until Landlord receives written notice from Tenant notifying Landlord of the
existence of such Landlord Delay.
     4. Changes. Any changes requested by Tenant to the Tenant Improvements
after the delivery and approval by Landlord of the TI Design Drawings, shall be
requested and instituted in accordance with the provisions of this Section 4 and
shall be subject to the written approval of Landlord, which approval shall not
be unreasonably withheld, conditioned or delayed.
     (a) Tenant’s Right to Request Changes. If Tenant shall request changes
(“Changes”), Tenant shall request such Changes by notifying Landlord in writing
in substantially the same form as the AIA standard change order form (a “Change
Request”), which Change Request shall detail the nature and extent of any such
Change. Such Change Request must be signed by Tenant’s Representative. Landlord
shall review and approve or disapprove such Change Request within 5 business
days thereafter, provided that Landlord’s approval shall not be unreasonably
withheld, conditioned or delayed.

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Work Letter — Tenant Build   249 E. Grand/Onyx — Page 4

     (b) Implementation of Changes. If Landlord approves such Change, Tenant may
cause the approved Change to be instituted. If any TI Permit modification or
change is required as a result of such Change, Tenant shall promptly provide
Landlord with a copy of such TI Permit modification or change.
     5. Costs.
     (a) Budget For Tenant Improvements. Before the commencement of construction
of the Tenant Improvements, Tenant shall obtain a detailed breakdown, by trade,
of the costs incurred or that will be incurred, in connection with the design
and construction of the Tenant Improvements (the “Budget”), and deliver a copy
of the Budget to Landlord for Landlord’s approval, which shall not be
unreasonably withheld or delayed and shall be given within five (5) business
days of delivery thereof by Tenant. The Budget shall be based upon the TI
Construction Drawings approved by Landlord.
     (b) TI Allowance. Landlord shall provide to Tenant a tenant improvement
allowance (collectively, the “TI Allowance”) as follows:
     1. a “Tenant Improvement Allowance” in the amount of $193.46 per rentable
square foot in the Premises, which is included in the Base Rent set forth in the
Lease; and
     2. an “Additional Tenant Improvement Allowance” in the maximum amount of
$20.00 per rentable square foot in the Premises, which shall, to the extent
used, result in adjustments to the Base Rent as set forth in the Lease.
     For the avoidance of any doubt, although the TI Allowance may be used for
Tenant Improvements throughout the Building (including the roof and outdoor
areas serving the Building), the TI Allowance is only calculated upon the square
footage of the original Premises consisting of 57,755 rentable square feet and
not any other portion of the Project. If Tenant does not elect to use any of the
Additional Tenant Improvement Allowance, then references to TI Allowance herein,
shall mean the Tenant Improvement Allowance.
     Before commencing the Tenant Improvements, Tenant shall notify Landlord how
much Additional Tenant Improvement Allowance Tenant has elected to receive from
Landlord. Tenant may adjust such amount from time to time during the course of
construction of the Tenant Improvements. The TI Allowance shall be disbursed in
accordance with this Work Letter.
     Tenant shall have no right to the use or benefit (including any reduction
to Base Rent) of any portion of the TI Allowance not required for the
construction of (i) the Tenant Improvements described in the TI Construction
Drawings approved pursuant to Section 2(d) or (ii) any Changes pursuant to
Section 4. Tenant shall have no right to any portion of the TI Allowance that is
not disbursed before December 31, 2011. Notwithstanding the foregoing, any
portions of the Tenant Improvement Allowance not used by Tenant in constructing
the Tenant Improvements may be used for Alterations of a fixed and permanent
nature to the Building after the Rent Commencement Date but prior to
December 31, 2011.
     (c) Costs Includable in TI Allowance. The TI Allowance shall be used solely
for the payment of design, permits and construction costs in connection with the
construction of the Tenant Improvements, including, without limitation, the cost
of electrical power and other utilities used in connection with the construction
of the Tenant Improvements, the cost of preparing the TI Design Drawings and the
TI Construction Drawings and the cost of Tenant’s project manager, all costs set
forth in the Budget and the cost of Changes (collectively, “TI Costs”).
Notwithstanding anything to the contrary contained herein, the TI Allowance
(whether used for the Tenant Improvements and/or Alterations) shall not be used
to purchase any furniture, personal property or other non-Building system
materials or equipment, including, but not limited to, Tenant’s voice or data
cabling, non-ducted biological safety

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Work Letter — Tenant Build   249 E. Grand/Onyx — Page 5

cabinets and other scientific equipment not incorporated into the Tenant
Improvements but may be used for Tenant’s clean dry air and deionized water
systems and Roof Equipment.
     (d) Excess TI Costs. Landlord shall have no obligation to bear any portion
of the cost of any of the Tenant Improvements except to the extent of the TI
Allowance. Notwithstanding anything to the contrary set forth in this
Section 5(d), Tenant shall be fully and solely liable for TI Costs and the cost
of Minor Variations in excess of the TI Allowance. Notwithstanding the foregoing
or anything to the contrary in this Lease, Landlord shall be responsible, at its
sole cost and not as part of the TI Allowance, for any work required and costs
incurred as part of the construction of the Tenant Improvements due to the
presence of Hazardous Materials located on or about the Project prior to the
date of this Lease.
     (e) Payment for TI Costs. During the course of design and construction of
the Tenant Improvements, Landlord shall reimburse Tenant for TI Costs once a
month against a draw request in Landlord’s standard form attached hereto as
Schedule 2, containing evidence of incurrence of such TI Costs by Tenant and
such certifications, lien waivers (including a conditional lien release for each
progress payment and unconditional lien releases for the prior month’s progress
payments), inspection reports and other matters as Landlord customarily obtains,
to the extent of Landlord’s approval thereof for payment, no later than 30 days
following receipt of such draw request. Upon completion of the Tenant
Improvements (and prior to any final disbursement of the TI Allowance), Tenant
shall deliver to Landlord: (i) sworn statements setting forth the names of all
contractors and first tier subcontractors who did the work and final,
unconditional lien waivers from all such contractors and first tier
subcontractors (except only conditional waivers for the work covered by the
final draw request); (ii) as-built plans (one copy in print format and two
copies in electronic CAD format and, if prepared, copies of any 3D Building
Information Models) for such Tenant Improvements; (iii) a certification of
substantial completion in Form AIA G704, (iv) a certificate of occupancy for the
Premises; and (v) copies of all operation and maintenance manuals and warranties
affecting the Premises. Notwithstanding anything to the contrary contained
herein, Tenant shall at all times have not less than a 10% retainage with
respect its general contractor for the Tenant Improvements and as a condition to
payment of any draw requests Landlord shall be entitled to confirm that the
percentage of work completed is consistent with the percentage of payment then
being sought.
     (f) Security. Provided that Tenant is not in Default under this Lease
(including the Work Letter), if Landlord defaults in its obligation to disburse
any portion of the TI Allowance as required under this Work Letter and Tenant
expends the sum in question as permitted under this Work Letter, Tenant may
offset such undisbursed amounts against Rent next coming due under this Lease.
     6. Miscellaneous.
     (a) Consents. Whenever consent or approval of either party is required
under this Work Letter, that party shall not unreasonably withhold, condition or
delay such consent or approval, except as may be expressly set forth herein to
the contrary.
     (b) Modification. No modification, waiver or amendment of this Work Letter
or of any of its conditions or provisions shall be binding upon Landlord or
Tenant unless in writing signed by Landlord and Tenant.
     (c) Tenant Improvements. The construction of the Tenant Improvements shall
be governed by this Work Letter and the provisions of Section 12 of the Lease
shall not apply thereto.

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Work Letter — Tenant Build   249 E. Grand/Onyx — Page 6

Schedule 1
Description of Tenant Improvements
See attached schematic design drawings:
1st floor — Scope of work in bold
2nd floor — Scope of work in bold
3rd floor — Scope of work in bold
Notwithstanding anything to the contrary contained herein, Tenant acknowledges
and agrees that the Tenant Improvements shall also be subject to obtaining the
requisite approvals from the City of South San Francisco, any applicable
architectural review boards, planning commission, city council and building
department.

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Work Letter — Tenant Build   249 E. Grand/Onyx — Page 7

(MAP) [f56654f5665405.gif]

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Work Letter — Tenant Build   249 E. Grand/Onyx — Page 8

(MAP) [f56654f5665406.gif]

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Work Letter — Tenant Build   249 E. Grand/Onyx — Page 9

(MAP) [f56654f5665407.gif]

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Work Letter — Tenant Build   249 E. Grand/Onyx — Page 10

Schedule 2
Landlord’s Form Draw Request
(GRAPHIC) [f56654f5665408.gif]

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



    249 E. Grand/Onyx — Page 1

EXHIBIT D TO LEASE
ACKNOWLEDGMENT OF COMMENCEMENT DATE
     This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made this ___ day of
                    , ___, between ARE-SAN FRANCISCO NO. 12, LLC, a Delaware
limited liability company (“Landlord”), and ONYX PHARMACEUTICALS, INC., a
Delaware corporation (“Tenant”), and is attached to and made a part of the Lease
dated                     , 2010 (the “Lease”), by and between Landlord and
Tenant. Any initially capitalized terms used but not defined herein shall have
the meanings given them in the Lease.
     Landlord and Tenant hereby acknowledge and agree, for all purposes of the
Lease, that the Commencement Date of the Base Term of the Lease is
                    , ___, the “Rent Commencement Date is                     ,
___ and the termination date of the Base Term of the Lease shall be midnight on
                    , ___. In case of a conflict between the terms of the Lease
and the terms of this Acknowledgment of Commencement Date, this Acknowledgment
of Commencement Date shall control for all purposes.
     IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT
OF COMMENCEMENT DATE to be effective on the date first above written.

            TENANT:

ONYX PHARMACEUTICALS, INC.,
a Delaware corporation
      By:           Its:   

            LANDLORD:

ARE-SAN FRANCISCO NO. 12, LLC,
a Delaware limited liability company
      By:   ALEXANDRIA REAL ESTATE EQUITIES, L.P.,       a Delaware limited
partnership,        its managing member   

                  By:   ARE-QRS CORP.,         a Maryland corporation,
its general partner   

            By:           Its:   

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



         

Rules and Regulations   249 E. Grand/Onyx — Page 1

EXHIBIT E TO LEASE
Rules and Regulations
     1. The sidewalk, entries, and driveways of the Project shall not be
obstructed by Tenant, or any Tenant Party, or used by them for any purpose other
than ingress and egress to and from the Premises.
     2. Except as provided for in Sections 42(p) through (t) of the Lease,
Tenant shall not place any objects, including antennas, outdoor furniture, etc.,
in the parking areas, landscaped areas or other areas outside of its Premises,
or on the roof of the Project.
     3. Except for animals assisting the disabled, no animals shall be allowed
in the offices, halls, or corridors in the Project.
     4. Tenant shall not disturb the occupants of the Project or adjoining
buildings by the use of any radio or musical instrument or by the making of loud
or improper noises.
     5. If Tenant desires telegraphic, telephonic or other electric connections
in the Premises, Landlord or its agent will direct the electrician as to where
and how the wires may be introduced; and, without such direction, no boring or
cutting of wires will be permitted. Any such installation or connection shall be
made at Tenant’s expense.
     6. Tenant shall not install or operate any steam or gas engine or boiler,
or other mechanical apparatus in the Premises, except as specifically approved
in the Lease. The use of oil, gas or inflammable liquids for heating, lighting
or any other purpose is expressly prohibited. Explosives or other articles
deemed extra hazardous shall not be brought into the Project.
     7. Parking any type of recreational vehicles is specifically prohibited on
or about the Project. Except for the overnight parking of operative vehicles, no
vehicle of any type shall be stored in the parking areas at any time. In the
event that a vehicle is disabled, it shall be removed within 48 hours. There
shall be no “For Sale” or other advertising signs on or about any parked
vehicle. All vehicles shall be parked in the designated parking areas in
conformity with all signs and other markings. All parking will be open parking,
and no reserved parking, numbering or lettering of individual spaces will be
permitted except as specified by Landlord.
     8. Tenant shall make reasonable efforts to maintain the Premises free from
rodents, insects and other pests.
     9. Landlord reserves the right to exclude or expel from the Project any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs or who shall in any manner do any act in violation of the
Rules and Regulations of the Project.
     10. Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and cleanliness.
Landlord shall not be responsible to Tenant for any loss of property on the
Premises, however occurring, or for any damage done to the effects of Tenant by
the janitors or any other employee or person.
     11. Tenant shall give Landlord prompt notice of any defects in the water,
lawn sprinkler, sewage, gas pipes, exterior electrical lights and fixtures, or
any other service equipment affecting the Premises.
     12. Except as provided in Section 42(q) of the Lease, Tenant shall not
permit storage outside the Premises, including without limitation, outside
storage of trucks and other vehicles, or dumping of

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



Rules and Regulations   249 E. Grand/Onyx — Page 2

waste or refuse or permit any harmful materials to be placed in any drainage
system or sanitary system in or about the Premises.
     13. All moveable trash receptacles provided by the trash disposal firm for
the Premises must be kept in the trash enclosure areas, if any, provided for
that purpose.
     14. No auction, public or private, will be permitted on the Premises or the
Project.
     15. No awnings shall be placed over the windows in the Premises except with
the prior written consent of Landlord.
     16. The Premises shall not be used for lodging, sleeping or cooking (except
for food preparation and service consistent with Tenant’s business and the
Permitted Use) or for any immoral or illegal purposes or for any purpose other
than that specified in the Lease. No gaming devices shall be operated in the
Premises.
     17. Tenant shall ascertain from Landlord the maximum amount of electrical
current which can safely be used in the Premises, taking into account the
capacity of the electrical wiring in the Project and the Premises and the needs
of other tenants, and shall not use more than such safe capacity. Landlord’s
consent to the installation of electric equipment shall not relieve Tenant from
the obligation not to use more electricity than such safe capacity.
     18. Tenant assumes full responsibility for protecting the Premises from
theft, robbery and pilferage.
     19. Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant’s ordinary use of
the Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



    249 E. Grand/Onyx — Page 1

EXHIBIT F TO LEASE
TENANT’S PERSONAL PROPERTY
None.

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



    249 E. Grand/Onyx — Page 1

EXHIBIT G TO LEASE
NORTHERN FACILITY LAND
(GRAPHIC) [f56654f5665409.gif]

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



    249 E. Grand/Onyx — Page 1

EXHIBIT H TO LEASE
APPROVED SIGNAGE
Landlord acknowledges that it approves, in concept, Tenant’s proposed signage as
narratively described below, subject to (a) Landlord’s review and approval of
detailed specifications and/or drawings depicting the proposed manner of
attachment of any exterior building signage (in order to determine the
integrity, water tightness and other characteristics of the exterior walls will
not be jeopardized by such attachment) and (b) applicable governmental approvals
and other requirements set forth in the lease.
1. Tenant may install, up to 36” high, brushed/painted aluminum or other weather
proof material, cut corporate signage and logo, mounted to the existing monument
signage at the northern-most entrance to the Premises. The signage will contain
the Onyx “virus” logo with the corporate name “Onyx Pharmaceuticals”.
Notwithstanding the foregoing, Landlord shall remove Landlord’s own (Alexandria)
signage from the existing monument and Tenant’s signage shall be required to be
of a size that fits on the existing monument signage.
2. Onyx will affix signage on the west facing, top portion of the Premises. The
Onyx “virus” logo and corporate name will be affixed to the fascia of the
building and will be back rear-illuminated. Onyx signage will replace the
existing signage from the current tenant (Exelixis).
Notwithstanding the foregoing, all of Tenant’s signage shall be required to
comply with applicable Legal Requirements.

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



    249 E. Grand/Onyx — Page 1

EXHIBIT I TO LEASE
INTENTIONALLY OMITTED

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



    249 E. Grand/Onyx — Page 1

EXHIBIT J TO LEASE
SITE PLAN FOR PHASE I
(GRAPHIC) [f56654f5665410.gif]

         
 
  (ALEXANDRIA LOGO) [f56654f5665401.gif]   Copyright © 2005. Alexandria Real
Estate Equities, Inc. ALL
RIGHTS RESERVED. Confidential and Proprietary — Do Not
Copy or Distribute. Alexandria and the Alexandria Logo are
registered trademarks of Alexandria Real Estate Equities, Inc.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL FOR ADDRESSEE ONLY
DO NOT COPY OR DISTRIBUTE
July 9, 2010
Onyx Pharmaceuticals, Inc.
2100 Powell Street
Emeryville, CA 94608
Attention: General Counsel
     Re:      249 East Grand Avenue, South San Francisco/Letter Agreement
Ladies and Gentlemen:
     Reference is made to that certain Lease of even date herewith between you,
as “Tenant,” and ARE-San Francisco No. 12, LLC, a Delaware limited liability
company, as “Landlord” (the “Lease”). Initially capitalized terms not
specifically defined in this letter agreement are intended to have the meanings
set forth for such terms in the Lease.
     This letter agreement is intended to modify the terms of Section 7 of the
Lease and items 3 and 8 of Exhibit E of the Lease with respect to the meaning of
“Permitted Use” under the Lease.
     This will confirm that the parties agree that the Permitted Use of the
Premises may include use of a portion of the Premises as a vivarium for the
housing and use in medical research of rodents and other small animals, but not
primates or larger animals.
     The parties will make a commercially reasonable effort to keep the subject
matter of this letter agreement confidential between them, and will not
voluntarily disclose to any person the contents of this letter agreement except
(a) as may be required in connection with any legal, administrative or
regulatory proceeding or requirement related to the content of the Lease, and
(b) to Landlord’s and Tenant’s auditors, attorneys, consultants, lenders and
prospective purchasers in the ordinary course, as applicable, of Landlord’s and
Tenant’s operations.
     By this letter agreement, the parties make no other change to the terms of
the Lease with respect to the Permitted Use.

 



--------------------------------------------------------------------------------



 



Onyx Pharmaceuticals, Inc.   CONFIDENTIAL FOR ADDRESSEE ONLY July 9, 2010   DO
NOT COPY OR DISTRIBUTE Page 2 of 2    

    Please acknowledge your agreement to the terms of this letter agreement by
countersigning below.

                  Sincerely,
 
                ARE-SAN FRANCISCO NO. 12, LLC,
a Delaware limited liability company
 
                By:   ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership, managing member
 
           
 
      By:   ARE-QRS CORP.,
 
          a Maryland corporation,
general partner

                  By:   /s/ Eric S. Johnson       Its:   Eric S. Johnson       
Vice President
Real Estate Legal Affairs     

Acknowledged and agreed as of
the date first written above:
ONYX PHARMACEUTICALS, INC.,
a Delaware corporation

         
By:
  /s/ N. Anthony Coles
 
   
Its:
  CEO    

         
By:
  /s/ Matthew K. Fust
 
   
Its:
  CFO    

 